


EXHIBIT 10.1
EXECUTION COPY

--------------------------------------------------------------------------------







SAN JOSE WATER COMPANY


















NOTE AGREEMENT




Dated as of January 24, 2014






















Re: $50,000,000 5.14% Senior Notes, Series L, Due 2044







--------------------------------------------------------------------------------









--------------------------------------------------------------------------------




Table of Contents
SECTION
HEADING
PAGE
SECTION 1.
DESCRIPTION OF NOTES; COMMITMENT
1
Section 1.1.
Description of Notes
1
Section 1.2.
Commitment
1
Section 1.3.
Execution Date; Closing Date
2
 
 
 
SECTION 2.
PAYMENT OF NOTES
2
Section 2.1.
Payments
2
Section 2.2.
Optional Prepayment Without Make‑Whole Amount
2
Section 2.3.
Additional Optional Prepayments
2
Section 2.4.
Notice of Optional Prepayments
2
Section 2.5.
Application of Prepayments
3
Section 2.6.
Direct Payment
3
Section 2.7.
Payments Due on Non-Business Days
3
 
 
 
SECTION 3.
REPRESENTATIONS
3
Section 3.1.
Representations of the Company
4
Section 3.2.
Representations of the Purchasers
4
 
 
 
SECTION 4.
CONDITIONS TO EXECUTION AND CLOSING
5
Section 4.1.
Conditions to Execution
5
Section 4.2.
Conditions to Closing
6
Section 4.3.
Waiver of Conditions
7
 
 
 
SECTION 5.
COMPANY COVENANTS
7
Section 5.1.
Corporate Existence
7
Section 5.2.
Insurance
7
Section 5.3.
Taxes, Claims for Labor and Materials, Compliance with Laws
8
Section 5.4.
Maintenance
9
Section 5.5.
Nature of Business
9
Section 5.6.
Limitations on Indebtedness
9
Section 5.7.
Limitation on Liens
10
Section 5.8.
Restricted Payments
12
Section 5.9.
Investments
13
Section 5.10.
Mergers, Consolidations and Sales of Assets
15
Section 5.11.
Guaranties
18
Section 5.12.
Acquisition of Notes
18
Section 5.13.
Transactions with Affiliates
18
Section 5.14.
[Reserved]
18
Section 5.15.
Hazardous Material
18
Section 5.16.
Reports and Rights of Inspection
19
 
 
 
SECTION 6.
EVENTS OF DEFAULT AND REMEDIES THEREFOR
22
Section 6.1.
Events of Default
22
Section 6.2.
Notice to Holders
24





--------------------------------------------------------------------------------




Section 6.3.
Acceleration of Maturities
24
Section 6.4.
Rescission of Acceleration
24
 
 
 
SECTION 7.
AMENDMENTS, WAIVERS AND CONSENTS
25
Section 7.1.
Consent Required
25
Section 7.2.
Solicitation of Holders
25
Section 7.3.
Effect of Amendment or Waiver
26
 
 
 
SECTION 8.
INTERPRETATION OF AGREEMENT; DEFINITIONS
26
Section 8.1.
Definitions
26
Section 8.2.
Accounting Principles
36
Section 8.3.
Directly or Indirectly
36
 
 
 
SECTION 9.
MISCELLANEOUS
37
Section 9.1.
Registered Notes
37
Section 9.2.
Exchange of Notes
37
Section 9.3.
Loss, Theft, Etc. of Notes
37
Section 9.4.
Expenses, Stamp Tax Indemnity
38
Section 9.5.
Powers and Rights Not Waived: Remedies Cumulative
38
Section 9.6.
Notices
38
Section 9.7.
Successors and Assigns
39
Section 9.8.
Survival of Covenants and Representations
39
Section 9.9.
Severability
39
Section 9.10.
Governing Law
39
Section 9.11.
Captions
39
Section 9.12.
Confidential Information
39
 
 
 
Signature Page
 
 




-ii-

--------------------------------------------------------------------------------




ATTACHMENTS TO NOTE AGREEMENT:
Schedule I    -    Payment and Notice Instructions
Schedule II    -    Subsidiaries of the Company
Schedule III    -    Use of Proceeds
Schedule IV    -    Liens of the Company
Schedule V    -    Indebtedness of the Company
Exhibit A    -    Form of 5.14% Senior Notes, Series L, Due 2044
Exhibit B    -    Representations and Warranties
Exhibit C    -    Form of Closing Certificate of the Company
Exhibit D    -    Description of Special Counsel’s Closing Opinion
Exhibit E    -    Description of Closing Opinion of Counsel to the Company



-iii-

--------------------------------------------------------------------------------




SAN JOSE WATER COMPANY
110 West Taylor Street
San Jose, California 95110
NOTE AGREEMENT
Re:    $50,000,000 5.14% Senior Notes, Series L, Due 2044




To each of the Purchasers named in Schedule I hereto
Dated as of
January 24, 2014
Ladies and Gentlemen:
The undersigned, SAN JOSE WATER COMPANY, a California corporation (the
“Company”), agrees with each of the purchasers whose names appear at the end
hereof (each, a “Purchaser” and, collectively, the “Purchasers”) as follows:
SECTION 1.
DESCRIPTION OF NOTES; COMMITMENT.

Section 1.1. Description of Notes. The Company will authorize the issue and sale
of $50,000,000 aggregate principal amount of its 5.14% Senior Notes, Series L,
Due 2044 (the “Notes”) to be dated the date of issue, to bear interest from such
date at the rate of 5.14% per annum, to be payable as to interest in semiannual
payments on the first day of each March and September in each year (commencing
March 1, 2015) and payable as to interest and principal at maturity, and to bear
interest on overdue principal (including any overdue optional prepayment of
principal) and Make-Whole Amount, if any, and (to the extent legally
enforceable) on any overdue installment of interest at the rate of 7.14% per
annum after the date due, whether by acceleration or otherwise, until paid. The
Notes will mature on the date that is the 30th anniversary of the Closing Date
hereinafter referred to, and be substantially in the form attached hereto as
Exhibit A. Interest on the Notes shall be computed on the basis of a 360-day
year of twelve 30-day months. The Notes are not subject to prepayment or
redemption at the option of the Company prior to their expressed maturity dates
except on the terms and conditions and in the amounts and with the Make-Whole
Amount, if any, set forth in Section 2. The term “Notes” as used herein shall
include each Note delivered pursuant to this Agreement by the Company to the
purchaser named in Schedule I.
Section 1.2. Commitment. Subject to the terms and conditions hereof and on the
basis of the representations and warranties hereinafter set forth, the Company
agrees to issue and sell to each Purchaser and each Purchaser agrees to purchase
from the Company, on the Closing Date referred to below, Notes in the aggregate
principal amount set opposite such Purchaser’s name in Schedule I at a price of
100% of the principal amount thereof. The Purchasers’ obligations hereunder are
several and not joint obligations and

1

--------------------------------------------------------------------------------




no Purchaser shall have any liability to any Person for the performance or
non-performance of any obligation by any other Purchaser hereunder.
Section 1.3. Execution Date; Closing Date. This Agreement shall be executed and
delivered in advance of the Closing Date at the offices of Chapman and Cutler
LLP, 111 West Monroe Street, Chicago, Illinois 60603 on January 24, 2014 (the
“Execution Date”).
Delivery of the Notes will be made at the same offices of Chapman and Cutler LLP
against payment therefor in Federal Reserve or other funds current and
immediately available at the office of XXXX, Reference: Series L Senior Notes
Funding, in the amount of the purchase price, at 9:00 A.M., San Francisco time,
on August 5, 2014 or such later date (not later than October 3, 2014) as shall
mutually be agreed upon by the Company and each Purchaser (the “Closing Date”).
The Notes delivered to the Purchasers on the Closing Date will be delivered to
such Purchaser in the form of a single registered Note for the full amount of
such Purchaser’s purchase (unless multiple Notes in different denominations are
specified by such Purchaser), registered in such Purchaser’s name or in the name
or names of such nominee or nominees as such Purchaser may specify, all as such
Purchaser may specify at any time prior to the Closing Date.
SECTION 2.
PAYMENT OF NOTES.

Section 2.1. Payments. Except as set forth in Sections 2.2 and 2.3, the Notes
are not subject to any prepayment or redemption prior to their express maturity
date.
Section 2.2. Optional Prepayment Without Make-Whole Amount. Upon compliance with
Section 2.4, the Company shall have the privilege, at any time and from time to
time, of prepaying the outstanding Notes, either in whole or in part (but if in
part then in a minimum principal amount of $100,000) in the event of a
condemnation (or sale in anticipation of condemnation) of all or any part of the
property of the Company pursuant to the exercise of the power of eminent domain
by any governmental authority by application of the proceeds of such sale or
condemnation. Any such prepayment shall be at a price equal to 100% of the
principal amount of the Notes, or a portion thereof to be prepaid, and accrued
interest thereon to the date of such prepayment, without the Make‑Whole Amount
or other premium.
Section 2.3. Additional Optional Prepayments. In addition to the optional
prepayments set forth in Section 2.2, upon compliance with Section 2.4 the
Company shall have the privilege, at any time and from time to time, of
prepaying the outstanding Notes, either in whole or in part (but if in part, in
a minimum principal amount of $100,000) by payment of the principal amount of
the Notes, or portion thereof to be prepaid, and accrued interest thereon to the
date of such prepayment, together with a premium equal to the Make-Whole Amount.
Section 2.4. Notice of Optional Prepayments. The Company will give notice of any
prepayment of the Notes pursuant to Section 2.2 or 2.3 to each holder thereof
not less than 30 days nor more than 60 days before the date fixed for such
optional prepayment specifying (i) such date, (ii) the principal amount of the
holder’s Notes to be prepaid on such date, (iii) that, if applicable, a
Make-Whole Amount will be payable,

2

--------------------------------------------------------------------------------




(iv) the date when such Make-Whole Amount will be calculated, (v) the estimated
Make-Whole Amount, and (vi) the accrued interest applicable to the prepayment.
Notice of prepayment having been so given, the aggregate principal amount of the
Notes specified in such notice, together with accrued interest thereon and the
Make-Whole Amount, if any, payable with respect thereto shall become due and
payable on the prepayment date specified in said notice. Not later than two
business days prior to the prepayment date specified in such notice, the Company
shall provide each holder of a Note written notice of the amount of any
Make-Whole Amount payable in connection with such prepayment and a reasonably
detailed computation of the Make-Whole Amount.
Section 2.5. Application of Prepayments. All partial prepayments shall be
applied on all outstanding Notes ratably in accordance with the unpaid principal
amounts thereof.
Section 2.6. Direct Payment. Notwithstanding anything to the contrary contained
in this Agreement or the Notes, in the case of any Note owned by any Purchaser
or such Purchaser’s nominee or owned by any subsequent Institutional Holder
which has given written notice to the Company requesting that the provisions of
this Section 2.6 shall apply, the Company will punctually pay (or cause to be
paid) when due the principal thereof, interest thereon and Make-Whole Amount, if
any, due with respect to said principal, and all other amounts payable to such
Purchaser, such Purchaser’s nominee or such Institutional Holder of any Note
pursuant to this Agreement or such Note, without any presentment of such Note,
directly to such Purchaser or such Purchaser’s nominee or to such subsequent
Institutional Holder at such Purchaser’s address or such Purchaser’s nominee’s
address set forth in Schedule I hereto or such other address as such Purchaser,
such Purchaser’s nominee or such subsequent Institutional Holder may from time
to time designate in writing to the Company or, if a bank account with a bank
located in the United States is designated for such Purchaser or such
Purchaser’s nominee on Schedule I hereto or in any written notice to the Company
from such Purchaser, from such Purchaser’s nominee or from any such subsequent
Institutional Holder, the Company will make such payments in immediately
available federal funds to such bank account, marked for attention as indicated,
or in such other manner or to such other account in any bank located in the
United States as such Purchaser, such Purchaser’s nominee or any such subsequent
Institutional Holder may from time to time direct in writing.
Section 2.7. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (a) subject to clause (b), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (b) any payment of principal of or Make-Whole
Amount on any Note (including principal due on the maturity date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.
SECTION 3.
REPRESENTATIONS.


3

--------------------------------------------------------------------------------




Section 3.1. Representations of the Company. The Company represents and warrants
that all representations and warranties with respect to the Company and its
Subsidiaries set forth in Exhibit B attached hereto are true and correct as of
the date hereof and are incorporated herein by reference with the same force and
effect as though herein set forth in full.
Section 3.2. Representations of the Purchasers. Each Purchaser severally
represents, and in entering into this Agreement the Company understands, that
each Purchaser is acquiring Notes for the purpose of investment and not with a
view to the distribution thereof, and that neither Purchaser has a present
intention of selling, negotiating or otherwise disposing of any of the Notes; it
being understood, however, that the disposition of such Purchaser’s property
shall at all times be and remain within such Purchaser’s control. Each Purchaser
further represents that at least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by such
Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as such Purchaser has disclosed to the
Company in writing pursuant to this paragraph (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s

    

--------------------------------------------------------------------------------




assets that are managed by the QPAM in such investment fund, when combined with
the assets of all other employee benefit plans established or maintained by the
same employer or by an affiliate (within the meaning of Part VI(c)(1) of the
QPAM Exemption) of such employer or by the same employee organization and
managed by such QPAM, represent more than 20% of the total client assets managed
by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption are
satisfied, neither the QPAM nor a person controlling or controlled by the QPAM
maintains an ownership interest in the Company that would cause the QPAM and the
Company to be “related” within the meaning of Part VI(h) of the QPAM Exemption
and (i) the identity of such QPAM and (ii) the names of any employee benefit
plans whose assets in the investment fund, when combined with the assets of all
other employee benefit plans established or maintained by the same employer or
by an affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of
such employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Company in writing
pursuant to this paragraph (d); or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this paragraph (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this paragraph (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 3.2 the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.
SECTION 4.
CONDITIONS TO EXECUTION AND CLOSING.

    
Section 4.1. Conditions to Execution. Each Purchaser’s obligation to execute and
deliver this Agreement on the Execution Date is subject to the representations
and warranties of the Company in Exhibit B to this Agreement being correct when
made on the Execution Date. In addition, on or prior to the Execution Date, the
approval of the Public Utilities Commission of the State of California for the
issuance and sale of

5

--------------------------------------------------------------------------------




the Notes shall have been obtained (and any appeal period with respect thereto
shall have expired without any appeal therefrom having been taken) and shall be
in full force and effect.
Section 4.2. Conditions to Closing. Each Purchaser’s obligation to purchase
Notes on the Closing Date shall be subject to the performance by the Company of
its agreements hereunder which by the terms hereof are to be performed at or
prior to the time of delivery of the Notes and to the following further
conditions precedent:
(a)    Notes. On the Closing Date, such Purchaser or such Purchaser’s special
counsel shall have received a duly executed Note or Notes registered in such
Purchaser’s name or such other name or names as such Purchaser may have
designated pursuant to Section 1.2 and in the aggregate principal amounts set
forth opposite such Purchaser’s name in Schedule I.
(b)    Closing Certificate. Such Purchaser shall have received a certificate,
dated the Closing Date, of the Company, signed by the President, Chief Financial
Officer, or a Vice President thereof, the truth and accuracy of which shall be a
condition to such Purchaser’s obligation to purchase the Notes proposed to be
sold to such Purchaser and to the effect set forth in Exhibit C hereto.
(c)    Legal Opinions. Such Purchaser shall have received from Chapman and
Cutler LLP, and from Morgan, Lewis & Bockius LLP, counsel for the Company, their
respective opinions, dated the Closing Date, in form and substance satisfactory
to such Purchaser, and covering the matters set forth in Exhibits D and E,
respectively, hereto.
(d)    No Adverse Change. There shall have been no material adverse change in
the business, prospects, profits or condition, financial or otherwise, of the
Company since December 31, 2013.
(e)    Governmental Approvals. On or prior to the Closing Date, the approval of
the Public Utilities Commission of the State of California for the issuance and
sale of the Notes obtained prior to the Execution Date shall remain in full
force and effect without amendment, and all other approvals, authorizations and
consents, if any, of all governmental bodies (including courts) having
jurisdiction with respect to the transactions contemplated hereby shall have
been obtained and shall be in full force and effect.
(f)    Legal Investment. The Notes shall on the Closing Date qualify as a legal
investment for such Purchaser under any laws regulating investments to which
such Purchaser may be subject (without reference to any provision which permits
the making of an investment without restriction as to the character of the
particular investment), and such Purchaser shall have received such evidence as
such Purchaser may reasonably request to establish compliance with this
condition.
(g)    Private Placement Number. The Company shall have obtained, at its
expense, a Private Placement Number for the Notes from Standard & Poor’s
Corporation.

    

--------------------------------------------------------------------------------




(h)    Satisfactory Proceedings. All proceedings taken in connection with the
transactions contemplated by this Agreement, and all documents necessary to the
consummation thereof, shall be reasonably satisfactory in form and substance to
such Purchaser and such Purchaser’s special counsel, and such Purchaser shall
have received a copy (executed or certified as may be appropriate) of all legal
documents or proceedings taken in connection with the consummation of said
transactions. If any provision of this Agreement requires the certification,
representation or warranty of the existence or nonexistence of any particular
fact or implies as a condition the existence or nonexistence of such fact, then
such Purchaser shall be free to require the establishment to such Purchaser’s
satisfaction of the existence or nonexistence of any such fact.
(i)    Payment of Special Counsel Fees. The Company shall have paid, on or
before the Closing Date, the reasonable fees, charges and disbursements of the
Purchasers’ special counsel to the extent reflected in a statement of such
counsel rendered to the Company at least one Business Day prior to the Closing
Date.
Section 4.3. Waiver of Conditions. If on the Closing Date the Company fails to
tender to each Purchaser the Notes to be issued to such Purchaser on such date
or if the conditions specified in Section 4.2 have not been fulfilled, such
Purchaser may thereupon elect to be relieved of all further obligations under
this Agreement. Without limiting the foregoing, if the conditions specified in
Section 4.2 have not been fulfilled, such Purchaser may waive compliance by the
Company with any such condition (other than Sections 4.2(e) or (f)) to such
extent as such Purchaser may in such Purchaser’s sole discretion determine.
Nothing in this Section 4.3 shall operate to relieve the Company of any of its
obligations hereunder or to waive any of such Purchaser’s rights against the
Company.
SECTION 5.
COMPANY COVENANTS.

From the date of this Agreement until the Closing Date and continuing thereafter
so long as any amount remains unpaid on any Note:
Section 5.1. Corporate Existence. The Company will preserve and keep in full
force and effect, and will cause each Restricted Subsidiary to preserve and keep
in full force and effect, its corporate existence and all licenses and permits
necessary to the proper conduct of its business, provided that the foregoing
shall not prevent any transaction permitted by Section 5.10.


Section 5.2. Insurance. The Company will maintain, and will cause each
Restricted Subsidiary to maintain, insurance coverage by financially sound and
reputable insurers in such forms and amounts and against such risks as are
customary for corporations of established reputation engaged in the same or a
similar business and owning and operating similar properties. Nothing contained
in this Section 5.2 shall prevent the Company or any Restricted Subsidiary from
self-insuring against any such risk so long as (i) any such self-insurance does
not exceed prudent levels for a company the size of the Company and its
Restricted

7

--------------------------------------------------------------------------------




Subsidiaries taken as a whole, and operating in its industry, (ii) at any time
an Event of Default exists, no such self-insurance shall be increased from the
self-insurance in effect immediately prior to the occurrence of such Event of
Default including any increase resulting from lowering coverage limits or
increasing deductible amounts and (iii) the Company, pursuant to a plan
maintained in accordance with generally accepted accounting principles,
maintains accounting reserves which are adequate for the type and amount of
self-insurance; provided, however, that the level of self-insurance shall not
exceed an amount which would require such reserves in excess of 5% of
Consolidated Net Worth.
Section 5.3. Taxes, Claims for Labor and Materials, Compliance with Laws.
(a) The Company will promptly pay and discharge, and will cause each Restricted
Subsidiary promptly to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon the Company or such Restricted
Subsidiary, respectively, or upon or in respect of all or any part of the
property or business of the Company or such Restricted Subsidiary, all trade
accounts payable in accordance with usual and customary business terms, and all
claims for work, labor or materials, which if unpaid might become a Lien upon
any property of the Company or such Restricted Subsidiary; provided the Company
or such Restricted Subsidiary shall not be required to pay any such tax,
assessment, charge, levy, account payable or claim if (i) the validity,
applicability or amount thereof is being contested in good faith by appropriate
actions or proceedings which will prevent the forfeiture or sale of any property
of the Company or such Restricted Subsidiary or any material interference with
the use thereof by the Company or such Restricted Subsidiary, and (ii) the
Company or such Restricted Subsidiary shall set aside on its books, reserves
deemed by the Company to be adequate with respect thereto. The Company will
promptly comply and will cause each Restricted Subsidiary to comply with all
laws, ordinances or governmental rules and regulations to which it is subject
including, without limitation, the Occupational Safety and Health Act of 1970,
as amended, ERISA and all laws (including Environmental Laws), ordinances,
governmental rules and regulations relating to environmental protection in all
applicable jurisdictions, the violation of which could, individually or in the
aggregate, materially and adversely affect the properties, business, prospects,
profits or condition of the Company and its Restricted Subsidiaries or could
affect the ability of the Company or its Restricted Subsidiaries to perform or
observe its or their obligations under this Agreement or the Notes or would
result in any Lien not permitted under Section 5.7.
(b)    The Company will not and will not permit any Controlled Entity (i) to
become (including by virtue of being owned or controlled by a Blocked Person),
own or control a Blocked Person or any Person that is the target of sanctions
imposed by the United Nations or by the European Union, or (ii) directly or
indirectly to have any investment in or engage in any dealing or transaction
(including, without limitation, any investment, dealing or transaction involving
the proceeds of the Notes) with any Person if such investment, dealing or
transaction (1) would cause any Purchaser or holder to be in violation of any
law or regulation applicable to such Purchaser or holder, or (2) is prohibited
by or subject to sanctions under any U.S. Economic Sanctions, or (iii) to
engage, nor shall any Affiliate of either engage, in any activity that could
subject such Person or any Purchaser or holder to sanctions under CISADA or any
similar law or regulation with respect to Iran or any other country that is
subject to U.S. Economic Sanctions.

8

--------------------------------------------------------------------------------




Section 5.4.Maintenance. The Company will maintain, preserve and keep, and will
cause each Restricted Subsidiary to maintain, preserve and keep, its properties
which are used or useful in the conduct of its business (whether owned in fee or
a leasehold interest) in good repair and working order and from time to time
will make all necessary repairs, replacements, renewals and additions so that at
all times the efficiency thereof shall be maintained.
Section 5.5. Nature of Business. Neither the Company nor any Restricted
Subsidiary will engage in any business if, as a result, the general nature of
the business (including but not limited to water reclamation and sewage
treatment), taken on a consolidated basis, which would then be engaged in by the
Company and its Restricted Subsidiaries would be substantially changed from the
general nature of the business engaged in by the Company and its Restricted
Subsidiaries on the Execution Date.
Section 5.6. Limitations on Indebtedness. (a) The Company will not, and will not
permit any Restricted Subsidiary to, create, assume, incur or guarantee or in
any manner be or become liable in respect of any Indebtedness, except:
(1)    Indebtedness evidenced by the Notes;
(2)    Debt of the Company and its Restricted Subsidiaries outstanding as of the
Execution Date as described in Schedule V hereto and confirmed by the
certificate of the Company delivered on the Closing Date pursuant to
Section 4.2(b);
(3)    unsecured Current Debt of the Company (i) under a bank credit facility or
(ii) to the Corporation or any subsidiaries of the Corporation; provided, that
if at the time any such Current Debt is incurred and after giving effect to such
incurrence, the outstanding Additional Funded Debt of the Company, if any, shall
be increased, the increased amount of such Additional Funded Debt would be
allowed to be incurred under clause (4) of this Section 5.6(a);
(4)    any other Funded Debt of the Company, provided that at the time of
issuance thereof and after giving effect to the issuance thereof and to the
application of the proceeds thereof:
(A)    Consolidated Funded Debt shall not exceed 66-2/3% of Total
Capitalization; and
(B)    Consolidated Net Income Available for Interest Charges for any period of
12 consecutive calendar months within the 15 consecutive calendar months
immediately preceding the issuance of such Funded Debt shall be equal to or
exceed 175% of Pro Forma Interest Charges;
(5)    Debt of a Restricted Subsidiary to the Company;

    

--------------------------------------------------------------------------------




(6)    any other Debt of Restricted Subsidiaries; provided that at the time of
issuance thereof and after giving effect to the issuance thereof and to the
application of the proceeds thereof, the aggregate unpaid principal amount of
all Debt of Restricted Subsidiaries other than Debt of Restricted Subsidiaries
to the Company, shall not exceed 10% of Consolidated Debt;
(7)    any other Indebtedness of the Company which is not Debt;
(8)    any other Indebtedness of Restricted Subsidiaries which is not Debt; and
(9)    Indebtedness incurred to refinance or refund the Indebtedness allowed
under clauses (1) to (6) of this Section 5.6(a) provided that at the time of
issuance thereof and after giving effect to the issuance thereof and to the
application of proceeds thereof, such refinancing or refunding will not increase
the previously existing principal amount of the Indebtedness outstanding.
(b)    Any corporation which becomes a Restricted Subsidiary after the Execution
Date shall for all purposes of this Section 5.6 be deemed to have created,
assumed, guaranteed or incurred at the time it becomes a Restricted Subsidiary
all Indebtedness of such corporation existing immediately after it becomes a
Restricted Subsidiary.
Section 5.7. Limitation on Liens. The Company will not, and will not permit any
Restricted Subsidiary to, create or incur, or suffer to be incurred or to exist,
any Lien on its or their property or assets, whether now owned or hereafter
acquired, or upon any income or profits therefrom, or transfer any property for
the purpose of subjecting the same to the payment of obligations in priority to
the payment of its or their general creditors, or acquire or agree to acquire,
or permit any Restricted Subsidiary to acquire, any property or assets upon
conditional sales agreements or other title retention devices, without making
effective provisions whereby all of the Notes shall be directly secured equally
and ratably with all of the other obligations secured thereby (and providing to
the holders of the Notes an opinion satisfactory in form and substance to the
holders of the Notes from counsel satisfactory to the holders of the Notes to
the effect that the Notes are so secured) except:
(a)    Liens for property taxes and assessments or governmental charges or
levies and Liens securing claims or demands of mechanics and materialmen,
provided that payment thereof is not at the time required by Section 5.3;
(b)    Liens of or resulting from any judgment or award, the time for the appeal
or petition for rehearing of which shall not have expired, or in respect of
which the Company or a Restricted Subsidiary shall at any time in good faith be
prosecuting an appeal or proceeding for a review and in respect of which a stay
of execution pending such appeal or proceeding for review shall have been
secured;
(c)    Liens incidental to the conduct of business or the ownership of
properties and assets (including but not limited to warehousemen’s and
attorneys’ liens and statutory landlords’ liens) and specific Liens including
but not limited to pledges of Securities to secure deposits, and other Liens

10

--------------------------------------------------------------------------------




incurred in the ordinary course of business and not in connection with the
borrowing of money, provided in each case the obligation secured is not overdue
or, if overdue, is being contested in good faith by appropriate actions or
proceedings the effect of which is to stay or prevent enforcement of such Lien;
(d)    minor survey exceptions or minor encumbrances, easements or reservations,
or rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, which are
necessary for the conduct of the activities of the Company and its Restricted
Subsidiaries or which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which do not in any event,
individually or in the aggregate, materially impair their use in the operation
of the business of the Company and its Restricted Subsidiaries;
(e)    Liens existing on fixed assets at the time of acquisition thereof by the
Company or a Restricted Subsidiary or Liens existing on fixed assets owned by a
business entity at the time such entity is acquired by the Company or a
Restricted Subsidiary, provided that (i) any such Lien shall attach only to the
fixed assets so acquired or to the fixed assets owned by the business entity so
acquired, as the case may be, (ii) the Lien and the Indebtedness secured thereby
shall not have been incurred in contemplation of the acquisition, and (iii) all
Indebtedness secured by any such Lien shall have been incurred within the
applicable limitations of Section 5.6;
(f)    in the event of a consolidation or merger of the Company in compliance
with Section 5.10(a)(3) where the surviving corporation is not the Company (the
surviving corporation being the “Acquiring Corporation”), Liens existing on
assets of the Acquiring Corporation and its subsidiaries at the time of the
consolidation or merger, as the case may be, so long as (i) the Lien shall
attach only to the assets to which the Lien was attached at the time of the
consolidation or merger, and (ii) the Lien and the Indebtedness secured thereby
shall not have been incurred in contemplation of such consolidation or merger;
(g)    Liens securing Indebtedness of a Restricted Subsidiary to the Company;
(h)    Liens existing as of the Execution Date and reflected in Schedule IV
hereto;
(i)    Liens incurred after the Execution Date given to secure the payment of
the purchase price incurred in connection with the acquisition of fixed assets
useful and intended to be used in carrying on the business of the Company or a
Restricted Subsidiary, including Capitalized Leases, provided that (i) the Lien
shall attach solely to the fixed assets purchased, (ii) at the time of
acquisition of such fixed assets, the aggregate amount remaining unpaid on all
Indebtedness secured by Liens on such fixed assets whether or not assumed by the
Company or a Restricted Subsidiary shall not exceed an amount equal to 100% of
the lesser of the total purchase price or fair market value at the time of
acquisition of such fixed assets (as determined in good faith by the Board of
Directors of the Company), (iii) the aggregate of all amounts so financed
outstanding at any time on and after the Execution Date by the Company and its
Restricted Subsidiaries shall not exceed the greater of

11

--------------------------------------------------------------------------------




(A) $10,000,000 or (B) 10% of Consolidated Net Worth, and (iv) all such
Indebtedness shall have been incurred within the applicable limitations provided
in Section 5.6;
(j)    Liens on the property of the Company securing the Company’s mortgage
bonds issued pursuant to a mortgage bond indenture or other governing
instrument, provided, that (A) such mortgage bond indenture or governing
instrument shall have been consented to in writing by the holders of at least
66-2/3% in aggregate principal amount of the outstanding Notes and (B) provision
shall have been made concurrently with the issuance of any such mortgage bonds
for the Notes to be equally and ratably secured by the Lien securing such
mortgage bonds; and
(k)    renewals and extensions of Liens permitted pursuant to clauses (a)
through (j) of this Section 5.7 given to secure the renewal, extension or
replacement of the Indebtedness secured thereby without increase in the
principal amount of such Indebtedness outstanding at the time of such renewal,
extension or replacement, which Liens attach solely to the property theretofore
securing such Indebtedness.
In case any property or assets of the Company or any of its Restricted
Subsidiaries is subjected to a Lien in violation of this Section 5.7, the
holders of the Notes shall immediately have and enjoy the benefit of an
equitable Lien on such property and assets, securing the Notes, to the full
extent that, and with such priority as, the holders may be entitled to under
applicable law.
Notwithstanding the foregoing provisions of this Section 5.7, the Company shall
not, and shall not permit any Restricted Subsidiary to, create or incur, or
suffer to be incurred or to exist, any Lien securing obligations owing under any
Material Credit Facility on or with respect to any property or asset (including,
without limitation, any document or instrument in respect of goods or accounts
receivable) of the Company or any Restricted Subsidiary, whether now owned or
held or hereafter acquired, or any income or profits therefrom, or provide any
Guaranty of such obligations, unless the Company or such Restricted Subsidiary
makes effective provision whereby the Notes shall be equally and ratably secured
or guarantied with all such obligations pursuant to such agreements (including,
without limitation, an intercreditor agreement), certificates, legal opinions,
showings and other instruments reasonably satisfactory to the holders as such
holders may reasonably require to evidence and retain the pari passu ranking of
the obligations of the Company and its Restricted Subsidiaries with respect to
the Notes and such Material Credit Facility.
Section 5.8. Restricted Payments. The Company will not and will not permit any
of its Restricted Subsidiaries to:
(a)    Declare or pay any dividend or other distribution, either in cash or
property, on any shares of its capital stock of any class (except dividends or
other distributions payable solely in shares of capital stock of the Company or
any dividends or distributions payable by a Restricted Subsidiary to a
Wholly-Owned Restricted Subsidiary or to the Company);
(b)    Directly or indirectly, or through any Subsidiary, purchase, redeem,
retire or acquire any shares of its capital stock of any class or any warrants,
rights or options to purchase or acquire

12

--------------------------------------------------------------------------------




any shares of its capital stock (other than repurchases of capital stock of the
Company from employees who leave or retire from the Company or any Restricted
Subsidiary); or
(c)    Directly or indirectly, or through any Subsidiary, defease, redeem,
repurchase or otherwise acquire or retire prior to maturity any Indebtedness
ranked subordinate in right of payment to the Notes; or
(d)    Make any other payment or distribution, either directly or indirectly or
through any Subsidiary, in respect of its capital stock (except as permitted in
clauses (a) or (b) of this Section 5.8);
(such declarations or payments of dividends, purchases, redemptions or
retirements of capital stock and warrants, rights or options, such defeasances,
redemptions, repurchases, acquisitions or retirements of Indebtedness and all
such other payments or distributions being herein collectively called
“Restricted Payments”) if after giving effect thereto the aggregate amount of
Restricted Payments after December 31, 1991 to and including the date of the
making of the Restricted Payment in question would exceed (i) 100% of
Consolidated Net Income for such period, computed on a cumulative basis for said
entire period, plus (ii) the aggregate net proceeds received by the Company from
the sale subsequent to the Execution Date of shares of its capital stock or
conversion of its Securities into such shares, plus (iii) $20,000,000.
Nothing contained in the foregoing provisions of this Section 5.8 shall prohibit
the Company from making scheduled payments of dividends on and redemptions of
preferred stock of the Company, provided that no Default or Event of Default
shall have occurred and be continuing, but all such payments shall be taken into
account in calculating the permitted amount of Restricted Payments which the
Company or its Restricted Subsidiaries may make from time to time.
The Company will not declare any dividend which constitutes a Restricted Payment
payable more than 90 days after the date of declaration thereof.
In addition to the foregoing restrictions, the Company will not declare or make
any Restricted Payment either in cash or property nor will the Company pay
dividends on or redeem any of its preferred stock if, after giving effect
thereto, a Default or an Event of Default shall have occurred and be continuing.
For the purposes of this Section 5.8, the amount of any Restricted Payment
declared, paid or distributed in property shall be deemed to be the greater of
the book value or fair market value (as determined in good faith by the Board of
Directors of the Company) of such property at the time of the making of the
Restricted Payment in question.
Section 5.9. Investments. The Company will not, and will not permit any
Restricted Subsidiary to, make or have outstanding any Investments, other than:

13

--------------------------------------------------------------------------------




(a)    Investments by the Company and its Restricted Subsidiaries in and to
Restricted Subsidiaries, including any Investment in a corporation which
concurrently with such Investment, will become a Restricted Subsidiary;
(b)    Investments in direct obligations of the United States of America or any
agency or instrumentality of the United States of America, the payment or
guarantee of which constitutes a full faith and credit obligation of the United
States of America, in either case, maturing in 12 months or less from the date
of acquisition thereof;
(c)    Investments in certificates of deposit maturing within one year from the
date of acquisition thereof, issued by a bank or trust company organized under
the laws of the United States or any state thereof, having capital, surplus and
undivided profits aggregating at least $200,000,000 and whose long-term
certificates of deposit are, at the time of acquisition thereof, rated “A” or
better by S&P or “A2” or better by Moody’s;
(d)    Investments in commercial paper maturing in 270 days or less from the
date of issuance which, at the time of acquisition by the Company or any
Restricted Subsidiary, is accorded the highest rating by S&P or Moody’s or is
issued by a corporation organized under the laws of the United States or any
state thereof with outstanding corporate debt obligations which are rated “AA”
or better by S&P, or “Aa2” or better by Moody’s;
(e)    receivables arising from the sale of goods and services in the ordinary
course of business of the Company and its Restricted Subsidiaries;
(f)    Investments in Securities received in settlement of any Indebtedness
arising in the ordinary course of business of the Company or any Restricted
Subsidiary, provided that the aggregate amount of all such Investments at any
time outstanding shall not exceed the greater of (A) $5,000,000 or (B) 5% of
Consolidated Net Worth;
(g)    Investments in (i) money market mutual funds, (ii) mutual funds invested
primarily in corporate debt obligations which are rated “AA” or better by S&P or
“Aa2” or better by Moody’s, and (iii) corporate debt obligations rated “AA” or
better by S&P or “Aa2” or better by Moody’s, or preferred stock of any such
Person; provided, that in no event shall (x) any such corporate debt
obligations held outside a mutual fund be in the form of adjustable or variable
rate securities  and (y) more than 5% of the assets of any such mutual fund be
in the form of adjustable or variable rate securities; and provided, further,
that the aggregate of all Investments referred to in this Section 5.9(g) shall
not exceed 7.5% of Consolidated Net Worth; and
(h)    other Investments (in addition to those permitted by the foregoing
provisions of this Section 5.9), provided that at the time of acquisition
thereof the aggregate amount of all such other Investments owned by the Company
and its Restricted Subsidiaries shall not exceed an amount equal to 10% of
Consolidated Net Worth.

14

--------------------------------------------------------------------------------




In addition to the foregoing restrictions, the Company will not, and will not
permit any Restricted Subsidiary to, make any Investments, other than
Investments described in clauses (a) through (f) of this Section 5.9, if, after
giving effect thereto, a Default or an Event of Default shall have occurred and
be continuing.
In valuing any Investments for the purpose of applying the limitations set forth
in this Section 5.9, such Investments shall be taken at the original cost
thereof, without allowance for any subsequent write-offs or appreciation or
depreciation therein, but less any amount repaid or recovered on account of
capital or principal, except that for purposes of computing Consolidated Net
Worth and Consolidated Total Assets, Investments shall be valued in accordance
with generally accepted accounting principles.
For purposes of this Section 5.9, at any time when a corporation becomes a
Restricted Subsidiary, all Investments of such corporation at such time shall be
deemed to have been made by such corporation, as a Restricted Subsidiary, at
such time.
Section 5.10. Mergers, Consolidations and Sales of Assets. (a) The Company will
not, and will not permit any Restricted Subsidiary to, (i) consolidate with or
be a party to a merger with any other corporation or (ii) sell, lease or
otherwise dispose of all or any substantial part (as defined in paragraph (d) of
this Section 5.10) of the assets of the Company and its Restricted Subsidiaries,
provided, however, that:
(1)    any Restricted Subsidiary may merge or consolidate with or into the
Company or any other Restricted Subsidiary so long as in any merger or
consolidation involving the Company, the Company shall be the surviving or
continuing corporation;
(2)    any Restricted Subsidiary may merge or consolidate with any other
corporation so long as the surviving or continuing corporation shall be a
Restricted Subsidiary;
(3)    the Company may consolidate or merge with any other corporation so long
as (i) the corporation which results from such merger or consolidation shall be
incorporated under the laws of the United States or any state thereof, have
substantially all of its assets and the assets of its Subsidiaries located
within the United States and be engaged principally in the ownership and
operation of a regulated public utility, (ii) the resulting corporation, if
other than the Company, shall execute and deliver to the registered holders of
the Notes an agreement satisfactory in form and substance to such holders
ratifying and confirming this Agreement and the Notes and expressly assuming the
due and punctual payment of the principal and Make‑Whole Amount, if any, and
interest on all of the Notes, according to their tenor, and the due and punctual
performance and observance of all of the covenants in the Notes and this
Agreement to be performed and observed by the Company, (iii) at the time of such
consolidation or merger and after giving effect thereto no Default or Event of
Default shall have occurred and be continuing, (iv) after giving effect to such
consolidation or merger the surviving corporation would be permitted to incur at
least $1.00 of additional Funded Debt pursuant to paragraph (4) of
Section 5.6(a), and (v) the surviving corporation shall deliver to the
registered holders of the Notes an opinion, satisfactory in form and substance
to

15

--------------------------------------------------------------------------------




the registered holders of the Notes, of counsel satisfactory to the registered
holders of the Notes, to the effect that all requirements of this
Section 5.10(a)(3) have been satisfied; and
(4)    nothing contained herein shall apply to or operate to prevent the sale of
any property of the Company or any Restricted Subsidiary taken by eminent domain
or sold in lieu of, and in reasonable anticipation of, a taking by eminent
domain.
(b)    Except for the purpose of qualifying directors, the Company will not
permit any Restricted Subsidiary to issue or sell (i) any shares of preferred
stock of such Restricted Subsidiary or any Indebtedness of such Restricted
Subsidiary to any Person other than the Company or another Restricted
Subsidiary, or (ii) any shares of common stock of such Restricted Subsidiary to
any Person other than the Company, another Restricted Subsidiary or another
Person who was a holder of such common stock at the time such Restricted
Subsidiary became a Restricted Subsidiary and who holds validly pre-existing
preemptive rights to acquire such common stock and to whom such common stock is
issued (x) solely in satisfaction of such pre-existing preemptive rights and
(y) solely in connection with the simultaneous issuance of stock to the Company
and/or a Restricted Subsidiary whereby the Company and/or such Restricted
Subsidiary maintain their same proportionate interest in such Restricted
Subsidiary, or (iii) any shares of stock of any other class (including as
“stock” for the purposes of this Section 5.10(b), any warrants, rights or
options to purchase or otherwise acquire stock or other securities exchangeable
for or convertible into stock).
(c)    Except as otherwise expressly provided in Section 5.10(e) the Company
will not sell, transfer or otherwise dispose of any shares of stock of any
Restricted Subsidiary (except for directors’ qualifying shares) or any
Indebtedness of any Restricted Subsidiary, and will not permit any Restricted
Subsidiary to sell, transfer or otherwise dispose of (except to the Company or a
Restricted Subsidiary) any shares of stock or any Indebtedness of any other
Restricted Subsidiary, unless:
(1)    simultaneously with such sale, transfer, or disposition, all shares of
stock and all Indebtedness of such Restricted Subsidiary at the time owned by
the Company and by every other Restricted Subsidiary shall be sold, transferred
or disposed of as an entirety;
(2)    the Board of Directors of the Company shall have determined, as evidenced
by a resolution thereof, that the retention of said shares of stock and
Indebtedness is no longer in the best interests of the Company;
(3)    said shares of stock and Indebtedness are sold, transferred or otherwise
disposed of to a Person for a cash consideration and on terms reasonably deemed
by the Board of Directors to be adequate and satisfactory;
(4)     the Restricted Subsidiary being disposed of shall not have any
continuing investment in the Company or any other Restricted Subsidiary not
being simultaneously disposed of; and

16

--------------------------------------------------------------------------------




(5)    such sale or other disposition does not involve a substantial part (as
hereinafter defined) of the assets of the Company and its Restricted
Subsidiaries.
(d)    As used in this Section 5.10, a sale, lease or other disposition of stock
of a Restricted Subsidiary or assets shall be deemed to be a “substantial part”
of the assets of the Company and its Restricted Subsidiaries if either:
(1)    after eliminating the portions of Consolidated Net Income (excluding
losses) which were contributed, during the four quarterly fiscal periods
immediately preceding such sale, lease or other disposition for which figures
are available, by (x) such Restricted Subsidiary or assets, (y) each other
Restricted Subsidiary which has been disposed of during such four quarterly
fiscal periods and (z) other assets of the Company and its Restricted
Subsidiaries disposed of during such four quarterly fiscal periods (other than
the sale, abandonment or other disposition of inventory in the ordinary course
of business), the Company could not have incurred $1.00 of additional Funded
Debt pursuant to paragraph (4) of Section 5.6(a) or declared or made a
Restricted Payment pursuant to Section 5.8 as of the last day of such four
quarterly fiscal periods; or
(2)    the book value of the stock of such Restricted Subsidiary or such assets,
when added to the book value of all other assets sold, leased or otherwise
disposed of by the Company and its Restricted Subsidiaries (other than in the
ordinary course of business) during the 12-month period ending on the date of
such proposed sale, lease or other disposition, exceeds 10% of Consolidated
Total Assets, determined as of the end of the immediately preceding fiscal year.
(e)    The provisions of this Section 5.10 shall not apply or operate to prevent
any sale or other disposition of a substantial part of the assets of the Company
and its Restricted Subsidiaries if written notice to the holders of the Notes is
given within 60 days after the effective date of such sale or other disposition
(the “Sale Date”) describing such sale or other disposition in reasonable detail
and setting forth a computation of the net proceeds which have been received by
the Company and either:
(1)    the Company offers to apply such net proceeds, if any, to the pro rata
redemption of the Notes and other senior Funded Debt of the Company on that date
(the “Redemption Date”) which is not more than 120 days after the Sale Date at
the price required by Section 2.3 together with accrued interest thereon to the
Redemption Date and makes the tendered redemption of all Notes and other senior
Funded Debt of the Company held by holders who have accepted such tender by
notice in writing given to the Company not less than 30 days prior to the
Redemption Date, or
(2)    within 180 days after the Sale Date, the Company reinvests such net
proceeds in other properties or assets which are not encumbered by Liens which
are not permitted under Section 5.7 and which are to be used by, or are useful
to, the Company or a Restricted Subsidiary in its normal business activities,
provided that if the assets as sold were unencumbered, the assets purchased with
such net proceeds shall be unencumbered.

17

--------------------------------------------------------------------------------




Section 5.11. Guaranties. The Company will not, and will not permit any
Restricted Subsidiary to, become or be liable in respect of any Guaranty except
Guaranties by the Company or a Restricted Subsidiary (so long as Section 5.7 is
complied with) which are limited in amount to a stated maximum dollar exposure
and included in Consolidated Indebtedness.
Section 5.12. Acquisition of Notes. Neither the Company nor any Restricted
Subsidiary or Affiliate, directly or indirectly, may acquire or make any offer
to acquire any Notes unless an offer has been made to acquire Notes, pro rata,
from all holders of the Notes at the same time and upon the same terms. In case
the Company, any Restricted Subsidiary or any Affiliate acquires any Notes, such
Notes shall immediately thereafter be cancelled and no Notes shall be issued in
substitution therefor. Without limiting the foregoing, upon the purchase or
other acquisition of any Notes by the Company, any Restricted Subsidiary or any
Affiliate, such Notes shall no longer be outstanding for purposes of any section
of this Agreement relating to the taking by the holders of the Notes of any
actions with respect thereto.
Section 5.13. Transactions with Affiliates. The Company will not, and will not
permit any Restricted Subsidiary to, enter into or be a party to any
transaction, arrangement or understanding with any Affiliate (including, without
limitation, the purchase from, sale to or exchange of property with, or the
rendering of any service by or for, any Affiliate), except on reasonable terms
no less favorable to the Company or such Restricted Subsidiary than would be
obtained in a comparable arm’s-length transaction with a Person other than an
Affiliate.
Section 5.14. [Reserved].
Section 5.15. Hazardous Material. Neither the Company nor any Subsidiary shall
cause or permit any Hazardous Material to exist on or discharge from any
property owned or used by the Company or any Subsidiary which would result in
any Lien upon any of its properties (whether originating thereon or migrating to
such property from other property). The Company shall promptly: (A) pay any
claim against the Company or any Subsidiary or any of such properties,
(B) remove any Lien upon any such property, and (C) indemnify and hold each
Purchaser harmless from any and all loss, damage or expense, including the fees
and expenses of any environmental engineering or clean-up firm, resulting from
any Hazardous Material which exists on or is discharged from any such
properties. The Company shall notify each Purchaser of any condition or
occurrence at, on, or arising from any such properties that results in
noncompliance with any Environmental Law within ten days after the Company first
has knowledge of such condition or occurrence. The Company and each Subsidiary
shall comply, and cause each of its properties to comply with all Environmental
Laws, and shall promptly undertake or cause to be undertaken any cleanup,
removal, remedial or other action required by Hazardous Material discharged from
any of its properties. Notwithstanding the foregoing provisions of this
Section 5.15, none of the aforementioned events or circumstances shall
constitute a default by the Company in its obligations hereunder unless such
event or circumstance could have a material adverse effect on the business or
condition (financial or otherwise) of the Company and its Subsidiaries taken as
a whole. In addition, nothing in this Section 5.15 shall be deemed to prevent
the Company from contesting any such claim or Lien in good faith by appropriate
proceedings which will prevent the forfeiture or sale of

    

--------------------------------------------------------------------------------




any property of the Company or any Subsidiary or any material interference with
the use thereof by the Company or such Subsidiary.
Section 5.16. Reports and Rights of Inspection. The Company will keep, and will
cause each Restricted Subsidiary to keep, proper books of record and account in
which full and correct entries will be made of all dealings or transactions of,
or in relation to, the business and affairs of the Company or such Restricted
Subsidiary, in accordance in all material respects with generally accepted
accounting principles consistently applied (except for changes disclosed in the
financial statements furnished to holders of the Notes pursuant to this
Section 5.16 and concurred in by the independent public accountants referred to
in Section 5.16(b) hereof), and will furnish to each Purchaser prior to the
Closing Date and, from and after the Closing Date, to each Purchaser so long as
such Purchaser is the holder of any Note and to each other Institutional Holder
of any then outstanding Note (herein, together with such Purchasers called “an
Entitled Holder”) (in duplicate if so specified below or otherwise requested):
(a)    Quarterly Statements. As soon as available and in any event within
45 days after the end of each quarterly fiscal period (except the last) of each
fiscal year, copies of:
(1)    consolidated and consolidating balance sheets of the Company and its
Restricted Subsidiaries as of the end of such quarterly fiscal period, setting
forth in comparative form the consolidated and consolidating figures for the end
of the preceding fiscal year then most recently ended,
(2)    consolidated and consolidating statements of income and retained earnings
of the Company and its Restricted Subsidiaries for such quarterly fiscal period
and for the portion of the fiscal year ending with such quarterly fiscal period,
in each case setting forth in comparative form the consolidated and
consolidating figures for the corresponding periods of the preceding fiscal
year, and
(3)    consolidated and consolidating statements of cash flows of the Company
and its Restricted Subsidiaries for the portion of the fiscal year ending with
such quarterly fiscal period, setting forth in comparative form the consolidated
and consolidating figures for the corresponding period of the preceding fiscal
year,
all in reasonable detail and certified as complete and correct by an authorized
financial officer of the Company;
(b)    Annual Statements. As soon as available and in any event within 90 days
after the close of each fiscal year of the Company, copies of:
(1)    consolidated and consolidating balance sheets of the Company and its
Restricted Subsidiaries as of the close of such fiscal year, and

19

--------------------------------------------------------------------------------




(2)    consolidated and consolidating statements of income, changes in
shareholders’ equity, and cash flows of the Company and its Restricted
Subsidiaries for such fiscal year,
in each case setting forth in comparative form the consolidated and
consolidating figures for the preceding fiscal year, all in reasonable detail
and accompanied by an opinion thereon of a firm of independent public
accountants of recognized national standing selected by the Company and
reasonably satisfactory to the Entitled Holders to the effect that the
consolidated financial statements have been prepared in accordance with
generally accepted accounting principles and present fairly the consolidated
financial position of the Company and its Restricted Subsidiaries as of the end
of the fiscal year being reported on and the consolidated results of the
operations and cash flows for said year and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards and included such tests of
the accounting records and such other auditing procedures as said accountants
deemed necessary in the circumstances;
(c)    Audit Reports. Promptly upon receipt thereof, one copy of each interim or
special audit made by independent public accountants of the financial statements
of the Company or any Restricted Subsidiary;
(d)    SEC and Other Reports. Promptly upon their becoming available: (i) one
copy of each financial statement, report, notice or proxy statement sent by the
Corporation or the Company to its respective stockholders generally and of each
regular or periodic report, and any registration statement or prospectus filed
by the Corporation, the Company or any Subsidiary with any securities exchange
or the Securities and Exchange Commission or any successor agency (the “SEC”);
(ii) one copy of each annual report filed with the Public Utilities Commission
of the State of California; and (iii) copies of (A) any orders in any
proceedings to which the Company or any of its Subsidiaries is a party, issued
by any governmental agency, Federal or state, having jurisdiction over the
Company or any of its Subsidiaries and (B) any reports, applications or other
documents filed with the Public Utilities Commission of the State of California
or any other governmental agency, Federal or state, which (in the case of each
of the matters referred to in subclause (A) and (B)) individually or in the
aggregate, could have, or reflect facts or circumstances which could have, a
material adverse effect upon the business or condition (financial or otherwise)
of the Company and its Subsidiaries taken as a whole or the Company’s or any
Subsidiary’s ability to comply with this Agreement and the Notes; provided,
however, that during any periods when the Corporation is not required to file
financial statements with the SEC, the Corporation shall then furnish to each
Entitled Holder consolidated quarterly and annual financial statements of the
Corporation and its Subsidiaries within the respective periods provided in
paragraphs (a) and (b) above;
(e)    ERISA Reports. Promptly upon the occurrence thereof, written notice of
(i) a Reportable Event with respect to any Plan (except that, with respect to
any Reportable Event as to which the PBGC has waived the generally applicable 30
day notice requirement, such written notice

20

--------------------------------------------------------------------------------




to the Entitled Holder may be given at any time simultaneously with or prior to
the time that notice is required to be given to the PBGC in the Company’s Annual
Report – Form 5500); (ii) the institution of any steps by the Company, any ERISA
Affiliate, the PBGC or any other person to terminate any Plan subject to Title
IV of ERISA, (iii) the institution of any steps by the Company or any ERISA
Affiliate to withdraw from any Plan subject to Title IV of ERISA; (iv) a
non-exempt “prohibited transaction” within the meaning of Section 406 of ERISA
in connection with any Plan that could result in material liability to the
Company or a Restricted Subsidiary; (v) any material increase in the contingent
liability of the Company or any Restricted Subsidiary with respect to any
post-retirement welfare liability; or (vi) the taking of any action by, or the
threatening of the taking of any action by, the Internal Revenue Service, the
Department of Labor or the PBGC with respect to any of the foregoing;
(f)    Officer’s Certificates. Within the periods provided in paragraphs (a) and
(b) above, a certificate of an authorized financial officer of the Company
stating that such officer has reviewed the provisions of this Agreement and
(i) stating that the Company is in full compliance with this Agreement and the
Notes, (ii) setting forth (A) the information and computations (in sufficient
detail) required in order to establish whether the Company was in compliance
with the requirements of Section 5.6 through Section 5.11 during the period
covered by the financial statements then being furnished, and (B) stating
whether there existed as of the date of such financial statements and whether,
to the best of such officer’s knowledge, there exists on the date of the
certificate or existed at any time during the period covered by such financial
statements any Default or Event of Default and, if any such condition or event
exists on the date of the certificate, specifying the nature and period of
existence thereof and the action the Company is taking and proposes to take with
respect thereto;
(g)    Accountant’s Certificates. Within the period provided in paragraph (b)
above, a certificate of the accountants who render an opinion with respect to
such financial statements, stating that they have reviewed the Notes and this
Agreement and stating further whether, in making their audit, such accountants
have become aware of any Default or Event of Default under any of the terms or
provisions thereof, and if any such condition or event then exists, specifying
the nature and period of existence thereof, it being understood and agreed that
such accountants shall not be liable to any Person by reason of their failure to
obtain knowledge of any Default or Event of Default that would not be disclosed
in the course of an audit conducted in accordance with generally accepted
auditing standards; and
(h)    Requested Information. With reasonable promptness, such other data and
information as any Entitled Holder may reasonably request.
Without limiting the foregoing, the Company will permit each Entitled Holder of
any then outstanding Note (or such Persons as such Entitled Holder may
designate), to visit and inspect, any of the properties of the Company or any
Restricted Subsidiary, to examine all of their books of account, records,
reports and other papers, to make copies and extracts therefrom and to discuss
their respective affairs, finances and accounts

21

--------------------------------------------------------------------------------




with their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss with such Entitled
Holder the finances and affairs of the Company and its Restricted Subsidiaries),
all at such reasonable times and as often as may be reasonably requested. If a
Default has occurred and is continuing hereunder, the cost of such inspection,
including the reasonable fees and expenses of any attorneys or accountants
employed by the Purchasers for such purpose, shall be paid by the Company.
SECTION 6.
EVENTS OF DEFAULT AND REMEDIES THEREFOR.

Section 6.1. Events of Default    . Any one or more of the following shall
constitute an “Event of Default” as such term is used herein:
(a)    Default shall occur in the payment of interest on any Note when the same
shall have become due and such default shall continue for more than 10 days; or
(b)    Default shall occur in the making of any payment of the principal of any
Note or Make‑Whole Amount, if any, thereon at the expressed or any accelerated
maturity date or at any date fixed for prepayment; or
(c)    Default shall be made in the payment as and when the same shall become
due and payable (whether by lapse or time, by declaration, by call for
redemption or otherwise) of the principal of or interest on any Indebtedness
(other than the Notes) of the Company or any Restricted Subsidiary for borrowed
money, in an aggregate amount exceeding $1,000,000, and such default shall
continue beyond the period of grace, if any, allowed with respect thereto; or
(d)    Default or the happening of any event shall occur under any indenture,
agreement or other instrument under which any Indebtedness of the Company or any
Restricted Subsidiary for borrowed money, in an aggregate amount exceeding
$2,000,000 may be issued, and such default or event shall continue for a period
of time sufficient to permit the acceleration of the maturity of any such
Indebtedness of the Company or any Restricted Subsidiary outstanding thereunder;
or as a consequence of the occurrence or continuation of any event or condition
(other than the passage of time or the right of the holder of Indebtedness to
convert such Indebtedness into equity interests), (i) the Company or any
Restricted Subsidiary has become obligated to purchase or repay Indebtedness
before its regular maturity or before its regularly scheduled dates of payment
in an aggregate outstanding principal amount of at least $2,000,000, or (ii) one
or more Persons have the right to require the Company or any Subsidiary so to
purchase or repay such Indebtedness; or
(e)    Default shall occur in the observance or performance of any covenant or
agreement contained in Section 5.6 through Section 5.11, other than any such
default which is cured no later than five days after such default shall first
become known to any Responsible Officer of the Company; or

22

--------------------------------------------------------------------------------




(f)    Default shall occur in the observance or performance of any other
provision of this Agreement which is not remedied within 30 days after such
default shall first become known to any Responsible Officer of the Company; or
(g)    Any representation or warranty made by the Company herein, or made by the
Company in any statement or certificate furnished by the Company in connection
with the consummation of the issuance and delivery of the Notes or furnished by
the Company pursuant hereto, is untrue in any material respect as of the date of
the issuance or making thereof; or
(h)    The Company or any Restricted Subsidiary becomes insolvent or bankrupt,
is generally not paying its debts as they become due or makes an assignment for
the benefit of creditors, or the Company or any Restricted Subsidiary causes or
suffers an order of relief to be entered with respect to it under applicable
Federal bankruptcy law or applies for or consents to the appointment of a
custodian, liquidator, trustee or receiver for the Company or such Restricted
Subsidiary or for the major part of the property of either; or
(i)    Final judgment or judgments for the payment of money aggregating in
excess of $250,000 is or are outstanding against the Company or any Restricted
Subsidiary or against any property or assets of either and any one of such
judgments has remained unpaid, unvacated, unbonded or unstayed by appeal or
otherwise for a period of 60 days from the date of its entry; or
(j)    A custodian, liquidator, trustee or receiver is appointed for the Company
or any Restricted Subsidiary or for the major part of the property of either and
is not discharged within 60 days after such appointment; or
(k)    Bankruptcy, reorganization, arrangement or insolvency proceedings, or
other proceedings for relief under any bankruptcy or similar law or laws for the
relief of debtors, are instituted by or against the Company or any Restricted
Subsidiary and, if instituted against the Company or any Restricted Subsidiary,
are consented to or are not dismissed within 60 days after such institution; or
(l)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan under
Section 4041(c) of ERISA shall have been filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount that could reasonably be expected to
have a material adverse effect on the business or condition (financial or
otherwise) of the Company and its Subsidiaries taken as a whole, (iv) the
Company or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise

23

--------------------------------------------------------------------------------




tax provisions of the Code relating to employee benefit plans, (v) the Company
or any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the
Company or any Subsidiary establishes or amends any employee welfare benefit
plan that provides post-employment welfare benefits in a manner that would
increase the liability of the Company or any Subsidiary thereunder; and only if
any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a material adverse effect on the business or condition
(financial or otherwise) of the Company and its Subsidiaries taken as a whole.
As used in this Section 6.1(l), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.
Section 6.2. Notice to Holders. When any Event of Default described in the
foregoing Section 6.1 has occurred, or if the holder of any Note or of any other
evidence of Indebtedness of the Company or any Restricted Subsidiary for
borrowed money gives any notice or takes any other action with respect to a
claimed default, the Company agrees to give notice within three business days of
such event to all holders of the Notes then outstanding.
Section 6.3. Acceleration of Maturities. When any Event of Default described in
paragraph (a) or (b) of Section 6.1 has happened and is continuing, any holder
of any Note may, and when any Event of Default described in paragraphs (c)
through (g) inclusive, (i) or (l), of said Section 6.1 has happened and is
continuing, the holder or holders of 25% or more of the principal amount of
Notes at the time outstanding may, by notice to the Company, declare the entire
principal and all interest accrued on all Notes to be, and all Notes shall
thereupon become, forthwith due and payable, without any presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived.
When any Event of Default described in paragraph (h), (j), or (k) of Section 6.1
has occurred, then all outstanding Notes shall immediately become due and
payable without presentment, demand or notice of any kind. Upon the Notes
becoming due and payable as a result of any Event of Default as aforesaid, the
Company will forthwith pay to the holders of the Notes the entire principal and
interest accrued on the Notes and, to the extent not prohibited by applicable
law, an amount as liquidated damages for the loss of the bargain evidenced
hereby (and not as a penalty) equal to the Make-Whole Amount. No course of
dealing on the part of the holder or holders of any Notes nor any delay or
failure on the part of any holder of Notes to exercise any right shall operate
as a waiver of such right or otherwise prejudice such holder’s rights, powers
and remedies. The Company further agrees, to the extent permitted by law, to pay
to the holder or holders of the Notes all costs and expenses incurred by them in
the collection of any Notes upon any default hereunder or thereon, including
reasonable compensation to such holder’s or holders’ attorneys for all services
rendered in connection therewith.
Section 6.4. Rescission of Acceleration. The provisions of Section 6.3 are
subject to the condition that if the principal of and accrued interest on all or
any outstanding Notes have been declared immediately due and payable by reason
of the occurrence of any Event of Default described in paragraphs (a) through
(g) inclusive, (i) or (l), inclusive, of Section 6.1, the holders of 66-2/3% in
aggregate principal amount of the Notes then outstanding may, by written
instrument filed with the Company, rescind and annul such declaration and the
consequences thereof, provided that at the time such declaration is annulled and
rescinded:

24

--------------------------------------------------------------------------------




(a)    no judgment or decree has been entered for the payment of any monies due
pursuant to the Notes or this Agreement;
(b)    all arrears of interest upon all the Notes and all other sums payable
under the Notes and under this Agreement (except any principal, interest or
Make‑Whole Amount on the Notes which has become due and payable solely by reason
of such declaration under Section 6.3) shall have been duly paid; and
(c)    each and every other Default and Event of Default shall have been made
good, cured or waived pursuant to Section 7.1;
and provided further, that no such rescission and annulment shall extend to or
affect any subsequent Default or Event of Default or impair any right consequent
thereto.
SECTION 7.
AMENDMENTS, WAIVERS AND CONSENTS.

Section 7.1. Consent Required. Any term, covenant, agreement or condition of
this Agreement may, with the consent of the Company, be amended or compliance
therewith may be waived (either generally or in a particular instance and either
retroactively or prospectively), if the Company shall have obtained the consent
in writing of (a) prior to the Closing Date, the Purchasers and (b) on or after
the Closing Date, the holders of at least 66-2/3% in aggregate principal amount
of outstanding Notes; provided that without the written consent of each
Purchaser prior to the Closing Date or, thereafter, the holders of all of the
Notes then outstanding, no such amendment or waiver shall be effective (i) which
will change the time of payment of the principal of or the interest on any Note
or change the principal amount thereof or change the rate of interest thereon,
or (ii) which will change any of the provisions with respect to optional
prepayments, or (iii) which will change the percentage of Purchasers or holders
of the Notes required to consent to any such amendment or waiver of any of the
provisions of this Section 7 or Section 6 or the principal amount of the Notes
that the Purchasers are to purchase pursuant to Section 1.2 upon the
satisfaction of the conditions to the Closing Date that appear in Section 4.2.
Section 7.2. Solicitation of Holders. Prior to the Closing Date, or after the
Closing Date so long as there are any Notes outstanding, the Company will not
solicit, request or negotiate for or with respect to any proposed waiver or
amendment of any of the provisions of this Agreement or the Notes unless each
Purchaser, if prior to the Closing Date, and each holder of Notes (irrespective
of the amount of Notes then owned by it), if after the Closing Date, shall be
informed thereof by the Company and shall be afforded the opportunity of
considering the same and shall be supplied by the Company with sufficient
information to enable it to make an informed decision with respect thereto. The
Company will not, directly or indirectly, pay or cause to be paid any
remuneration, whether by way of supplemental or additional interest, fee or
otherwise, to any Purchaser or holder of Notes as consideration for or as an
inducement to entering into by any Purchaser or holder of Notes of any waiver or
amendment of any of the terms and provisions of this Agreement or the Notes
unless such remuneration is concurrently offered, on the same terms, ratably to
the Purchasers or holders of all Notes then outstanding.

25

--------------------------------------------------------------------------------




Section 7.3. Effect of Amendment or Waiver. Any such amendment or waiver shall
apply equally to all of the Purchasers or holders of the Notes and shall be
binding upon them, upon each future holder of any Note and upon the Company,
whether or not such Note shall have been marked to indicate such amendment or
waiver. No such amendment or waiver shall extend to or affect any obligation not
expressly amended or waived or impair any right consequent thereon.
SECTION 8.
INTERPRETATION OF AGREEMENT; DEFINITIONS.

Section 8.1. Definitions. Unless the context otherwise requires, the terms
hereinafter set forth when used herein shall have the following meanings and the
following definitions shall be equally applicable to both the singular and
plural forms of any of the terms herein defined:
“Additional Funded Debt” of the Company shall mean as of the date of any
determination thereof, the greater of (i) the amount, if any, by which the
aggregate amount of all unsecured Current Debt of the Company then outstanding
to the Corporation or its subsidiaries exceeds 15% of Consolidated Net Worth, or
(ii) the amount, if any, by which the aggregate amount of all unsecured Current
Debt of the Company then outstanding under a bank credit facility or to the
Corporation or its subsidiaries exceeds 30% of Consolidated Net Worth.
“Affiliate” shall mean any Person (other than a Restricted Subsidiary) (i) which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, the Company, (ii) which
beneficially owns or holds 5% or more of any class of the Voting Stock of the
Company or (iii) 5% or more of the Voting Stock (or in the case of a Person
which is not a corporation, 5% or more of the equity interest) of which is
beneficially owned or held by the Company or a Restricted Subsidiary. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of Voting Stock, by contract or otherwise.
“Agreement” shall mean this Note Agreement dated as of January 24, 2014, as
amended or otherwise modified from time to time.
“Blocked Person” shall have the meaning set forth in paragraph 23 of Exhibit B.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York or California are required by law to close or are
customarily closed.
“Capitalized Lease” shall mean any lease the obligation for Rentals with respect
to which is required to be capitalized on a balance sheet of the lessee in
accordance with generally accepted accounting principles.
“Capitalized Rentals” of any Person shall mean as of the date of any
determination thereof the amount at which the aggregate Rentals due and to
become due under all Capitalized Leases under which

26

--------------------------------------------------------------------------------




such Person is a lessee would be reflected as a liability on a consolidated
balance sheet of such Person in accordance with generally accepted accounting
principles.
“CISADA” shall have the meaning set forth in paragraph 23 of Exhibit B.
“Closing Date” shall have the meaning set forth in Section 1.3.
“Company” shall mean San Jose Water Company, a California corporation, and any
Person who succeeds to all, or substantially all, of the assets and business of
San Jose Water Company.
“Consolidated Debt” shall mean all Debt of the Company and its Restricted
Subsidiaries, determined on a consolidated basis eliminating intercompany items.
“Consolidated Funded Debt” shall mean all Funded Debt of the Company and its
Restricted Subsidiaries, determined on a consolidated basis eliminating
intercompany items.
“Consolidated Indebtedness” shall mean all Indebtedness of the Company and its
Restricted Subsidiaries, determined on a consolidated basis eliminating
intercompany items.
“Consolidated Net Income” for any period shall mean the gross revenues of the
Company and its Restricted Subsidiaries for such period less all expenses and
other proper charges (including taxes on income), determined on a consolidated
basis after eliminating earnings or losses attributable to outstanding Minority
Interests, but excluding in any event:
(a)    any gains or losses on the sale or other disposition of Investments or
fixed or capital assets, and any taxes on such excluded gains and any tax
deductions or credits on account of any such excluded losses;
(b)     the proceeds of any life insurance policy;
(c)    net earnings and losses of any Restricted Subsidiary accrued prior to the
date it became a Restricted Subsidiary;
(d)    net earnings and losses of any corporation (other than a Restricted
Subsidiary), substantially all the assets of which have been acquired in any
manner by the Company or any Restricted Subsidiary, realized by such corporation
prior to the date of such acquisition;
(e)    net earnings and losses of any corporation (other than a Restricted
Subsidiary) with which the Company or a Restricted Subsidiary shall have
consolidated or which shall have merged into or with the Company or a Restricted
Subsidiary prior to the date of such consolidation or merger;

27

--------------------------------------------------------------------------------




(f)    net earnings of any business entity (other than a Restricted Subsidiary)
in which the Company or any Restricted Subsidiary has an ownership interest
unless such net earnings shall have actually been received by the Company or
such Restricted Subsidiary in the form of cash distributions;
(g)    any portion of the net earnings of any Restricted Subsidiary which for
any reason is unavailable for payment of dividends to the Company or any other
Restricted Subsidiary;
(h)    earnings resulting from any reappraisal, revaluation or write-up or
write-down of assets;
(i)    any deferred or other credit representing any excess of the equity in any
Subsidiary at the date of acquisition thereof over the amount invested in such
Subsidiary;
(j)    any gain arising from the re-acquisition of any Securities of the Company
or any Restricted Subsidiary; and
(k)    any reversal of any contingency reserve, except to the extent that
provision for such contingency reserve shall have been made from income arising
during such period.
“Consolidated Net Income Available for Interest Charges” for any period shall
mean:
(1)    Consolidated Net Income, plus
(2)    the sum of (i) state, Federal or local taxes measured by income and
excess profits taxes paid or accrued by the Company and its Restricted
Subsidiaries on account of such Consolidated Net Income during said period plus
(ii) all Interest Charges of the Company and its Restricted Subsidiaries for
said period (but only to the extent deducted in computing Consolidated Net
Income for said period.)
“Consolidated Net Worth” shall mean as of any date the aggregate amount of the
capital stock accounts (less treasury stock), retained earnings and surplus of
the Company and its Restricted Subsidiaries after deducting Minority Interests
to the extent included in the capital stock accounts of the Company, all as
determined on a consolidated basis for the Company and its Restricted
Subsidiaries.
“Consolidated Total Assets” shall mean, as of any date as of which the amount
thereof is to be determined, the sum total of all of the assets, both real and
personal, of the Company and its Restricted Subsidiaries on a consolidated
basis, after eliminating all offsetting debits and credits among the Company and
all of its Restricted Subsidiaries and deducting reserves for obsolescence,
depletion and/or depreciation and all other proper reserves which should be set
aside in connection with the business conducted by the pertinent corporation
(other than reserves which are, in effect, mere appropriations of retained
earnings).

28

--------------------------------------------------------------------------------




“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlled Affiliate” means an Affiliate of a Person that is under the Control
of such Person or which Affiliate and such Person are both under the Control of
another Person.
“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates.
“Corporation” shall mean SJW Corp., a California corporation which is the parent
company of the Company, and any person who succeeds to all or substantially all
of the assets and business of SJW Corp.
“Current Debt” of any Person shall mean (i) all Indebtedness of such Person for
borrowed money payable on demand or in less than one year and (ii) all
Guaranties by such Person of Current Debt of others; provided, that in the
determination of Current Debt of the Company or any Restricted Subsidiary, (x)
there shall be excluded any Indebtedness for Ordinary Course Deposits and (y)
there shall be included all Indebtedness of the Company under the Line of
Credit.
“Debt” of any Person shall mean, without duplication, all Current Debt and all
Funded Debt of such Person.
“Default” shall mean any event or condition the occurrence of which would, with
the lapse of time or the giving of notice, or both, constitute an Event of
Default.
“Environmental Laws” means any statute, law, ordinance, rule or regulation of
any local, state or federal authority having jurisdiction over any property of
the Company or of its Subsidiaries or any portion thereof, regulating or
imposing liability concerning the release or disposal of any hazardous waste or
toxic substance or relating to pollution or protection of the environment,
including, but not limited to: (a) the Federal Water Pollution Control Act, as
amended; (b) the Federal Resource Conservation and Recovery Act, as amended;
(c) the Comprehensive Environmental Response Compensation and Liability Act, as
amended; (d) the Toxic Substance Control Act, as amended; (e) the Clean Air Act,
as amended; and (f) any similar law.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA shall be construed to also refer to any successor sections.
“ERISA Affiliate” shall mean any corporation, trade or business that is, along
with the Company, a member of a controlled group of corporations or a controlled
group of trades or businesses, as described in Section 414(b) and 414(c),
respectively, of the Code or Section 4001 of ERISA.
“Event of Default” shall have the meaning set forth in Section 6.1.

29

--------------------------------------------------------------------------------




“Execution Date” shall have the meaning set forth in Section 1.3.
“Funded Debt” of any Person shall mean (i) all Indebtedness of such Person for
borrowed money or which has been incurred in connection with the acquisition of
assets in each case having a final maturity of one or more than one year from
the date of origin thereof (or which is renewable or extendible at the option of
the obligor for a period or periods more than one year from the date of origin),
including all payments in respect thereof that are required to be made within
one year from the date of any determination of Funded Debt, whether or not the
obligation to make such payments shall constitute a current liability of the
obligor under generally accepted accounting principles, (ii) all Capitalized
Rentals of such Person, (iii) all Guaranties by such Person of Funded Debt of
others and (iv) for purposes of calculating compliance with the provisions of
Section 5.6(a)(4) and the definitions contained therein, Funded Debt of the
Company shall include all Additional Funded Debt of the Company; provided, that
in the determination of Funded Debt of the Company or any Restricted Subsidiary,
there shall be excluded (x) any Indebtedness for Ordinary Course Deposits and
(y) Indebtedness of the Company under the Line of Credit.
“Guaranties” by any Person shall mean all obligations (other than endorsements
in the ordinary course of business of negotiable instruments for deposit or
collection) of such Person guaranteeing, or in effect guaranteeing, any
Indebtedness, dividend or other obligation of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, all obligations incurred through an agreement, contingent or
otherwise, by such Person: (i) to purchase such Indebtedness or obligation or
any property or assets constituting security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of such Indebtedness or obligation, (y) to
maintain working capital or other balance sheet condition or otherwise to
advance or make available funds for the purchase or payment of such Indebtedness
or obligation, (iii) to lease property or to purchase Securities or other
property or services primarily for the purpose of assuring the owner of such
Indebtedness or obligation of the ability of the primary obligor to make payment
of the Indebtedness or obligation, or (iv) otherwise to assure the owner of the
Indebtedness or obligation of the primary obligor against loss in respect
thereof. For the purposes of all computations made under this Agreement, a
Guaranty in respect of any Indebtedness for borrowed money shall be deemed to be
Indebtedness equal to the principal amount of such Indebtedness for borrowed
money which has been guaranteed, and a Guaranty in respect of any other
obligation or liability or any dividend shall be deemed to be Indebtedness equal
to the maximum aggregate amount of such obligation, liability or dividend.
“Hazardous Material” means any hazardous or toxic material, substance or waste
which is defined by those or similar terms and is regulated as such under any
applicable Environmental Law.
“Indebtedness” of any Person shall mean and include all obligations of such
Person which in accordance with generally accepted accounting principles shall
be classified upon a balance sheet of such Person as liabilities of such Person,
and in any event shall include all (i) obligations of such Person for borrowed
money or which has been incurred in connection with the acquisition of property
or assets, (ii) obligations secured by any Lien upon property or assets owned by
such Person, even though such Person has not assumed or become liable for the
payment of such obligations, (iii) obligations created or arising

30

--------------------------------------------------------------------------------




under any conditional sale or other title retention agreement with respect to
property acquired by such Person, notwithstanding the fact that the rights and
remedies of the seller, lender or lessor under such agreement in the event of
default are limited to repossession or sale of property, (iv) Capitalized
Rentals and (v) Guaranties of obligations of others of the character referred to
in this definition. For the purpose of computing the “Indebtedness” of any
Person, there shall be excluded any particular Indebtedness to the extent that,
upon or prior to the maturity thereof, there shall have been deposited with the
proper depositary in trust the necessary funds (or evidences of such
Indebtedness, if permitted by the instrument creating such Indebtedness) for the
payment, redemption or satisfaction of such Indebtedness; and thereafter such
funds and evidences of Indebtedness so deposited shall not be included in any
computation of the liabilities of such Person.
“Institutional Holder” shall mean any “qualified institutional buyer,” as
defined in Rule 144A promulgated under the Securities Exchange Act of 1934, as
said Rule may from time to time be amended.
“Interest Charges” of any Person with respect to any Indebtedness thereof for
any period shall mean all interest charges (including amortization of debt
discount or amounts imputed as interest of any Indebtedness in accordance with
sound accounting practice) paid, payable or accruing in respect of such
Indebtedness for such period; provided that if the interest charges on such
Indebtedness are to be determined for any period commencing after the date of
computation, then in the case of any Indebtedness evidenced by an obligation
bearing interest at a variable rate or at different fixed rates, or any
obligation on which interest does not begin to accrue at the date of computation
of Interest Charges, or any obligation on which interest does not become payable
until a specified date more than one year after the date of computation, the
interest charges attributable to such obligation shall be calculated on the
basis of the greater of (i) the rate payable on such obligation on the date of
computation and (ii) the average interest rate payable on all Funded Debt of
such Person during the three-month period immediately preceding the date of
computation.
“Investments” shall mean all investments, in cash or by delivery of property
made, directly or indirectly in any Person, whether by acquisition of shares of
capital stock, indebtedness or other obligations or Securities or by loan,
advance, capital contribution or otherwise; provided, however, that
“Investments” shall not mean or include routine investments in property to be
used or consumed in the ordinary course of business.
“Lien” shall mean any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and including but not limited
to the security interest lien arising from a mortgage, encumbrance, pledge,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes, but, excluding in the case of the Company or any Restricted
Subsidiary, rights, reserved to or vested in any municipality or public
authority as an incident of any franchise, grant, license or permit of the
Company or any Restricted Subsidiary, as the case may be, whether by the terms
of any franchise, grant, license or permit or provision of law or otherwise. The
term “Lien” shall include reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases and other title
exceptions and encumbrances (including, with respect to stock, stockholder
agreements, voting trust agreements, buyback agreements and

31

--------------------------------------------------------------------------------




all similar arrangements) affecting property. For the purposes of this
Agreement, the Company or a Restricted Subsidiary shall be deemed to be the
owner of any property which it has acquired or holds subject to a conditional
sale agreement, Capitalized Lease or other arrangement pursuant to which title
to the property has been retained by or vested in some other Person for security
purposes and such retention or vesting shall constitute a Lien.
“Line of Credit” means that certain Credit Agreement dated as of March 1, 2012
between the Company and Wells Fargo Bank, National Association, as amended,
modified, supplemented, refinanced or replaced from time to time, providing the
Company a short-term line of credit.
“Make-Whole Amount” shall mean, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make Whole Amount may in no event be less than
zero. For the purposes of determining the Make Whole Amount, the following terms
have the following meanings:
“Called Principal” shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to Section 2.3 or has become or is declared
to be immediately due and payable pursuant to Section 6.3, as the context
requires.
“Discounted Value” shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note, 0.50% over the yield to maturity implied by the yield(s) reported as of
11:00 a.m. (Central Standard Time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on the run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on the run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.

32

--------------------------------------------------------------------------------




If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
“Remaining Average Life” shall mean, with respect to any Called Principal, the
number of years obtained by dividing (i) such Called Principal into (ii) the sum
of the products obtained by multiplying (a) the principal component of each
Remaining Scheduled Payment with respect to such Called Principal by (b) the
number of years, computed on the basis of a 360 day year composed of twelve 30
day months and calculated to two decimal places, that will elapse between the
Settlement Date with respect to such Called Principal and the scheduled due date
of such Remaining Scheduled Payment.
“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 2.3 or Section 6.3.
“Settlement Date” shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to Section 2.3
or has become or is declared to be immediately due and payable pursuant to
Section 6.3, as the context requires.
“Material Credit Facility” shall mean, as to the Company and its Restricted
Subsidiaries, any other agreement(s) creating or evidencing indebtedness for
borrowed money entered into on or after the Closing Date by the Company or any
Restricted Subsidiary, or in respect of which the Company or any Restricted
Subsidiary is an obligor or otherwise provides a guarantee or other credit
support (“Credit Facility”), in a principal amount outstanding or available for
borrowing equal to or greater than $5,000,000 (or the equivalent in the relevant
currency of payment); and if no Credit Facility or Credit Facilities equal or
exceed such amount, then the largest Credit Facility shall be deemed to be a
Material Credit Facility.

33

--------------------------------------------------------------------------------




“Minority Interests” shall mean any shares of stock of any class of a Restricted
Subsidiary (other than directors’ qualifying shares as required by law) that are
not owned by the Company and/or one or more of its Restricted Subsidiaries.
Minority Interests shall be valued by valuing Minority Interests constituting
preferred stock at the voluntary or involuntary liquidating value of such
preferred stock, whichever is greater, and by valuing Minority Interests
constituting common stock at the book value of capital and surplus applicable
thereto adjusted, if necessary, to reflect any changes from the book value of
such common stock required by the foregoing method of valuing Minority Interests
in preferred stock.
“Moody’s” shall mean Moody’s Investors Services, Inc.
“Multiemployer Plan” shall mean any Plan that is a “multiemployer plan” (as such
term is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners.
“OFAC” shall have the meaning set forth in paragraph 23 of Exhibit B.
“OFAC Sanctions Program” shall mean any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at http://www.treasury.gov/resource
center/sanctions/Programs/Pages/Programs.aspx.
“Ordinary Course Deposits” shall mean in the case of the Company or any
Restricted Subsidiary any deposits or advances received by the Company or such
Restricted Subsidiary, as the case may be (whether shown on the Company’s
balance sheet as advances for construction, contributions in aid of
construction, or otherwise), in the ordinary course of its business from
customers, consumers, property developers or other Persons if, in each case,
such deposits or advances were made in accordance with customary practices of
the utility industry in existence at such time or pursuant to regulatory
authority.
“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.
“Person” shall mean an individual, partnership, corporation, trust or
unincorporated organization, and a government or agency or political subdivision
thereof.
“Plan” shall mean an “employee benefit plan” (as defined in section 3(3) of
ERISA) subject to Title I of ERISA that is or, within the preceding five years,
has been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Pro Forma Interest Charges” shall mean, as of the date of any determination
thereof, the sum of Interest Charges with respect to all Funded Debt of the
Company and its Restricted Subsidiaries (other than Funded Debt to be retired
concurrently with the issuance of the Funded Debt then to be issued) for the
twelve full consecutive calendar months immediately following such date of
determination, determined on a pro

34

--------------------------------------------------------------------------------




forma basis, including, Interest Charges on all Funded Debt then to be issued;
provided, that if Funded Debt of the Company includes Additional Funded Debt of
the Company, the Interest Charges for such Additional Funded Debt shall be based
upon the rate then payable under the bank credit facility, provided, further
that if the unsecured debt of the Company to the Corporation or its subsidiaries
exceeds the Company’s unsecured debt under the bank credit facility at the time
of reference, the Interest Charges shall be based upon the rate then payable on
such unsecured debt to the Corporation or its subsidiaries.
“Purchaser” shall have the meaning set forth in Section 1.1.
“Rentals” shall mean and include, as of the date of any determination thereof,
all fixed payments (including as such all payments which the lessee is obligated
to make to the lessor on termination of the lease or surrender of the property)
payable by the Company or a Restricted Subsidiary, as lessee or sublessee under
a lease of real or personal property, but shall be exclusive of any amounts
required to be paid by the Company or a Restricted Subsidiary (whether or not
designated as rents or additional rents) on account of maintenance, repairs,
insurance, taxes and similar charges. Fixed rents under any so-called
“percentage leases” shall be computed solely on the basis of the minimum rents,
if any, required to be paid by the lessee regardless of sales volume or gross
revenues.
“Reportable Event” shall have the same meaning as in ERISA.
“Responsible Officer” with respect to the Company shall mean the President, the
Chief Financial Officer, the Chairman, any Vice President, the Treasurer, and
the Controller.
“Restricted Subsidiary” shall mean any Subsidiary (i) which is organized under
the laws of the United States or any State thereof; (ii) which conducts
substantially all of its business and has substantially all of its assets within
the United States; and (iii) of which more than 80% (by number of votes) of the
Voting Stock is beneficially owned by the Company and/or one or more Restricted
Subsidiaries.
“S&P” shall mean Standard & Poor’s Rating Services (a division of McGraw Hill
Companies, Inc.).
“Security” shall have the same meaning as in Section 2(1) of the Securities Act
of 1933, as amended.
The term “subsidiary” shall mean, as to any particular parent corporation, any
corporation of which more than 50% (by number of votes) of the Voting Stock
shall be beneficially owned, directly or indirectly, by such parent corporation.
The term “Subsidiary” shall mean a subsidiary of the Company.
“SVO” shall mean the Securities Valuation Office of the NAIC or any successor to
such office.
“Total Capitalization” shall mean as of any date the sum of (i) Consolidated Net
Worth plus (ii) Consolidated Funded Debt.
“U.S. Economic Sanctions” shall have the meaning set forth in paragraph 23 of
Exhibit B.

35

--------------------------------------------------------------------------------




“Voting Stock” shall mean Securities of any class or classes, the holders of
which are ordinarily, in the absence of contingencies, entitled to elect a
majority of the corporate directors (or Persons performing similar functions).
“Wholly-Owned Restricted Subsidiary” means, at any time, any Restricted
Subsidiary all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-Owned Restricted Subsidiaries at such time.
Section 8.2. Accounting Principles. Where the character or amount of any asset
or liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, the same shall be done in accordance with generally
accepted accounting principles, to the extent applicable, except where such
principles are inconsistent with the requirements of this Agreement.
If after the date of this Agreement (a) any change shall occur in generally
accepted accounting principles in effect on the date of this Agreement (a “GAAP
Change”) which results in a change in any computation or definition used in
calculating compliance by the Company with any covenant in Sections 5.6 through
5.11 and which, in the good faith judgment of the chief financial officer of the
Company has had or may have a material effect on the ability of the Company to
comply with one or more such covenants (the “Affected Covenants”) and (b) the
Purchasers shall receive within 90 days after the effective date of such GAAP
Change (the “Effective Date”) a written notice from the Company (i) describing
the GAAP Change and (ii) setting forth in reasonable detail (including detailed
calculations) why the GAAP Change has had or may have a material effect on the
ability of the Company to comply with the Affected Covenants and confirming the
good faith judgment of the chief financial officer of the Company with respect
thereto, such Purchaser agrees upon such Purchaser’s receipt of such notice to
enter into good faith negotiations with the Company for an amendment to this
Agreement of the Affected Covenants so as to place the parties, insofar as
possible, in the same relative position as if the GAAP Change had not occurred.
If notice of a GAAP Change has been given then during the period from the
Effective Date of the GAAP Change until the effective date of an amendment to
this Agreement with respect thereto, the Company shall calculate compliance with
the Affected Covenants as though such GAAP Change had not occurred and if no
such amendment to this Agreement shall become effective within one year from the
Effective Date of such GAAP Change, the Company shall continue to calculate
compliance with the Affected Covenants as though such GAAP Change had not
occurred.
For purposes of determining compliance with the financial covenants contained in
this Agreement, any election by the Company to measure an item of Indebtedness
using fair value (as permitted by Statement of Financial Accounting Standards
No. 159 or any similar accounting standard) shall be disregarded and such
determination shall be made as if such election had not been made.
Section 8.3. Directly or Indirectly. Where any provision in this Agreement
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether the action in question
is taken directly or indirectly by such Person.

36

--------------------------------------------------------------------------------




SECTION 9.
MISCELLANEOUS.

Section 9.1. Registered Notes. The Company shall cause to be kept at its
principal office a register for the registration and transfer of the Notes
(hereinafter called the “Note Register”), and the Company will register or
transfer or cause to be registered or transferred, as hereinafter provided and
under such reasonable regulations as it may prescribe, any Note issued pursuant
to this Agreement.
At any time and from time to time the registered holder of any Note which has
been duly registered as hereinabove provided may transfer such Note upon
surrender thereof at the principal office of the Company duly endorsed or
accompanied by a written instrument of transfer duly executed by the registered
holder of such Note or its attorney duly authorized in writing.
The Person in whose name any registered Note shall be registered shall be deemed
and treated as the owner and holder thereof for all purposes of this Agreement.
Payment of or on account of the principal, Make‑Whole Amount, if any, and
interest on any registered Note shall be made to or upon the written order of
such registered holder. The Company shall give to any holder of a Note that is
an Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
Section 9.2. Exchange of Notes. At any time and from time to time, upon not less
than 10 days’ notice to that effect given by the holder of any Note initially
delivered or of any Note substituted therefor pursuant to Section 9.1, this
Section 9.2 or Section 9.3, and, upon surrender of such Note at its office, the
Company will deliver in exchange therefor, without expense to such holder,
except as set forth below, a Note for the same aggregate principal amount as the
then unpaid principal amount of the Note so surrendered, or Notes in the
denomination of $100,000 or any amount in excess thereof as such holder shall
specify, dated as of the date to which interest has been paid on the Note so
surrendered or, if such surrender is prior to the payment of any interest
thereon, then dated as of the date of issue, payable to such Person or Persons,
or registered assigns, as may be designated by such holder, and otherwise of the
same form and tenor as the Notes so surrendered for exchange.
Section 9.3. Loss, Theft, Etc. of Notes. Upon receipt of evidence satisfactory
to the Company of the loss, theft, mutilation or destruction of any Note, and in
the case of any such loss, theft or destruction upon delivery of a bond of
indemnity in such form and amount as shall be reasonably satisfactory to the
Company, or in the event of such mutilation upon surrender and cancellation of
the Note, the Company will make and deliver without expense to the holder
thereof, a new Note, of like tenor, in lieu of such lost, stolen, destroyed or
mutilated Note. If the Purchaser or any subsequent Institutional Holder is the
owner of any such lost, stolen or destroyed Note, then the affidavit of an
authorized officer of such owner, setting forth the fact of loss, theft or
destruction and of its ownership of such Note at the time of such loss, theft or
destruction shall be accepted as satisfactory evidence thereof and no further
indemnity shall be required as a condition to the execution and delivery of a
new Note other than the written agreement of such owner to indemnify the
Company.

37

--------------------------------------------------------------------------------




Section 9.4. Expenses, Stamp Tax Indemnity. Whether or not the transactions
herein contemplated shall be consummated, the Company agrees to pay directly all
the Purchasers’ reasonable out-of-pocket expenses incurred by the Purchasers and
each other holder of a Note in connection with the preparation, execution and
delivery of this Agreement and the transactions contemplated hereby, including
but not limited to the reasonable charges and disbursements of Chapman and
Cutler LLP, the Purchasers’ special counsel, duplicating and printing costs and
charges for shipping the Notes, adequately insured to each Purchaser at such
Purchaser’s home office or at such other place as such Purchaser may designate,
and all such expenses relating to any amendment, waivers or consents pursuant to
the provisions hereof, including, without limitation, any amendments, waivers,
or consents resulting from any work-out, renegotiation or restructuring relating
to the performance by the Company of its obligations under this Agreement and
the Notes. The Company also agrees that it will pay and save each Purchaser
harmless against any and all liability with respect to stamp and other taxes, if
any, which may be payable or which may be determined to be payable in connection
with the execution and delivery of this Agreement or the Notes, whether or not
any Notes are then outstanding. The Company agrees to protect and indemnify each
Purchaser against any liability for any and all brokerage fees and commissions
payable or claimed to be payable to any Person in connection with the
transactions contemplated by this Agreement. The Company agrees to pay the costs
and expenses incurred in connection with the initial filing of this Agreement
and all related documents and financial information with the SVO provided, that
such costs and expenses shall not exceed $4,000.
Section 9.5. Powers and Rights Not Waived: Remedies Cumulative. No delay or
failure on the part of the holder of any Note in the exercise of any power or
right shall operate as a waiver thereof; nor shall any single or partial
exercise of the same preclude any other or further exercise thereof, or the
exercise of any other power or right, and the rights and remedies of the holder
of any Note are cumulative to, and are not exclusive of, any rights or remedies
any such holder would otherwise have.
Section 9.6. Notices. All communications provided for hereunder shall be in
writing and, if to the Purchasers, delivered or mailed prepaid by registered or
certified mail or overnight air courier, or by facsimile communication, in each
case addressed to such Purchaser at such Purchaser’s address appearing on
Schedule I to this Agreement or such other address as such Purchaser or the
subsequent holder of any Note initially issued to such Purchaser may designate
to the Company in writing, and if to the Company, delivered or mailed by
registered or certified mail or overnight air courier, or by facsimile
communication, to the Company at 110 West Taylor Street, San Jose, California
95110, Attention: Chief Financial Officer or to such other address as the
Company may in writing designate to each Purchaser or to a subsequent holder of
the Note initially issued to such Purchaser; provided, however, that a notice to
such Purchaser by overnight air courier shall only be effective if delivered to
such Purchaser at a street address designated for such purpose in Schedule I,
and a notice to such Purchaser by facsimile communication shall only be
effective if made by confirmed transmission to such Purchaser at a telephone
number designated for such purpose in Schedule I (with an original by overnight
air courier delivered to such Purchaser the day next following such facsimile
communication), or, in either case, as such Purchaser or a subsequent holder of
any Note initially issued to such Purchaser may designate to the Company in
writing.

38

--------------------------------------------------------------------------------




Section 9.7. Successors and Assigns. This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to each Purchaser’s
benefit and to the benefit of such Purchaser’s successors and assigns, including
each successive holder or holders of any Notes.
Section 9.8. Survival of Covenants and Representations. All covenants,
representations and warranties made by the Company herein and in any
certificates delivered pursuant hereto, whether or not in connection with the
Execution Date or the Closing Date, shall survive the closing and the delivery
of this Agreement and the Notes.
Section 9.9. Severability. Should any part of this Agreement for any reason be
declared invalid or unenforceable, such decision shall not affect the validity
or enforceability of any remaining portion, which remaining portion shall remain
in force and effect as if this Agreement had been executed with the invalid or
unenforceable portion thereof eliminated and it is hereby declared the intention
of the parties hereto that they would have executed the remaining portion of
this Agreement without including therein any such part, parts or portion which
may, for any reason, be hereafter declared invalid or unenforceable.
Section 9.10. Governing Law. This Agreement and the Notes issued and sold
hereunder shall be governed by and construed in accordance with California law.
Section 9.11. Captions. The descriptive headings of the various Sections or
parts of this Agreement are for convenience only and shall not affect the
meaning or construction of any of the provisions hereof.
Section 9.12. Confidential Information. For the purposes of this Section 9.12,
“Confidential Information” means information delivered to any Purchaser by or on
behalf of the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by such Purchaser as being confidential information of the Company
or such Subsidiary, provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or any Person acting on such Purchaser’s behalf in
violation hereof, (c) otherwise becomes known to such Purchaser other than
through disclosure by the Company or any Subsidiary or (d) constitutes financial
statements delivered to such Purchaser under Section 5.16 that are otherwise
publicly available. Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser, provided that such Purchaser may deliver or disclose
Confidential Information to (i) its directors, officers, employees, agents,
attorneys, trustees and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes), (ii)
its auditors, financial advisors and other professional advisors who are bound
by professional obligations of confidentiality or who agree to hold confidential
the Confidential Information substantially in accordance with this Section 9.12,
(iii) any other holder of any Note, (iv) any Institutional Investor to which it
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by this Section 9.12), (v) any Person from
which it offers to purchase any Security

39

--------------------------------------------------------------------------------




of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by this Section 9.12), (vi) any U.S.
federal or state or foreign regulatory authority having or claiming to have
jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each case,
any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes or this Agreement. Each holder
of a Note, by its acceptance of a Note, will be deemed to have agreed to be
bound by and to be entitled to the benefits of this Section 9.12 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying this Section
9.12.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 9.12, this Section 9.12 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 9.12
shall supersede any such other confidentiality undertaking.
The execution hereof by you shall constitute a contract between us for the uses
and purposes hereinabove set forth, and this Agreement may be executed in any
number of counterparts, each executed counterpart constituting an original but
all together only one agreement.



40

--------------------------------------------------------------------------------




The execution hereof by you shall constitute a contract between us for the uses
and purposes hereinabove set forth, and this Agreement may be executed in any
number of counterparts, each executed counterpart constituting an original but
all together only one agreement.








SAN JOSE WATER COMPANY






By /s/ W. Richard Roth
Name: W. Richard Roth
Title: President, Chief Executive Officer,
Chairman of the Board






By /s/ James P. Lynch
Name: James P. Lynch
Title: Chief Financial Officer




--------------------------------------------------------------------------------




Accepted as of January 24, 2014.




JOHN HANCOCK LIFE INSURANCE COMPANY (U.S.A.)






By /s/ Pradeep Killamsetty
Name: Pradeep Killamsetty
Title: Managing Director




JOHN HANCOCK LIFE INSURANCE COMPANY OF NEW YORK






By /s/ Pradeep Killamsetty
Name: Pradeep Killamsetty
Title: Authorized Signatory





    

--------------------------------------------------------------------------------




SAN JOSE WATER COMPANY


5.14% Senior Note, Series L,
Due ___________, 2044
No. RL-_____    ______________, 2014


$____________________    PPN 798237 L*2
SAN JOSE WATER COMPANY, a California corporation (the “Company”), for value
received, hereby promises to pay to


or registered assigns
on the ____ day of ___________, 2044
the principal amount of


and to pay interest (computed on the basis of a 360-day year of twelve 30-day
months) on the principal amount from time to time remaining unpaid hereon at the
rate of 5.14% per annum from the date hereof until maturity, payable
semiannually on the 1st day of each March and September in each year commencing
on March 1, 2015, and at maturity. The Company agrees to pay interest on overdue
principal (including any overdue optional prepayment of principal) and
Make‑Whole Amount, if any, and (to the extent legally enforceable) on any
overdue installment of interest, at the rate of 7.14% per annum after the due
date, whether by acceleration or otherwise, until paid. Both the principal
hereof and interest hereon are payable at the principal office of the Company in
San Jose, California in coin or currency of the United States of America which
at the time of payment shall be legal tender for the payment of public and
private debts. If any amount of principal, Make‑Whole Amount, if any, or
interest on or in respect of this Note becomes due and payable on any date which
is not a Business Day, such amount shall be payable in accordance with Section
2.7 of the Note Agreement referred to below.
This Note is one of the 5.14% Senior Notes, Series L, due ___________, 2044 (the
“Notes”) of the Company in the aggregate principal amount of $50,000,000 issued
or to be issued under and pursuant to the terms and provisions of the Note
Agreement dated as of January 24, 2014 (the “Note Agreement”), entered into by
the Company with the original Purchasers therein referred to and this Note and
the holder hereof are entitled equally and ratably with the holders of all other
Notes outstanding under the Note Agreement to all the benefits provided for
thereby or referred to therein. Reference is hereby made to the Note Agreement
for a statement of such rights and benefits.
This Note and the other Notes outstanding under the Note Agreement may be
declared due prior to their expressed maturity dates and certain prepayments are
permitted to be made thereon, all in the events, on the terms and in the manner
and amounts as provided in the Note Agreement.

EXHIBIT A
(to Note Agreement)

--------------------------------------------------------------------------------




The Notes are not subject to prepayment or redemption at the option of the
Company prior to their expressed maturity dates except on the terms and
conditions and in the amounts and with the Make‑Whole Amount, if any, set forth
in the Note Agreement.
This Note is registered on the books of the Company and is transferable only by
surrender thereof at the principal office of the Company duly endorsed or
accompanied by a written instrument of transfer duly executed by the registered
holder of this Note or its attorney duly authorized in writing. Payment of or on
account of principal, Make‑Whole Amount, if any, and interest on this Note shall
be made only to or upon the order in writing of the registered holder.


SAN JOSE WATER COMPANY






By ___________________________________
Name:
Title:






By ____________________________________
Name:
Title:





A-2

--------------------------------------------------------------------------------




REPRESENTATIONS AND WARRANTIES
SAN JOSE WATER COMPANY, a California corporation (the “Company”), represents and
warrants to each purchaser (each, a “Purchaser” and, collectively, the
“Purchasers”) of its Notes referred to below as follows:
1.    Definitions. The defined terms used in these representations and
warranties have the meanings specified in the Note Agreement dated as of
January 24, 2014 (the “Agreement”), among the Company, John Hancock Life
Insurance Company (U.S.A.) and John Hancock Life Insurance Company of New York,
relating to the purchase by the Purchasers of the 5.14% Senior Notes, Series L,
Due 2044 (the “Notes”) of the Company in the aggregate principal amount of
$50,000,000.
2.    Subsidiaries. As indicated in Schedule II, the Company has no Subsidiaries
of any kind.
3.    Corporate Organization and Authority. The Company
(a)    is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation;
(b)    has all requisite power and authority and all necessary licenses and
permits to own and operate its properties and to carry on its business as now
conducted and as presently proposed to be conducted;
(c)    is duly licensed or qualified and is in good standing as a foreign
corporation in each jurisdiction wherein the nature of the business transacted
by it or the nature of the property owned or leased by it makes such licensing
or qualification necessary; and
(d)    has received and currently possesses all necessary governmental and
regulatory permits and authority to operate as a water utility under the
jurisdiction of the Public Utilities Commission of the State of California,
including without limitation all necessary or appropriate permits and
authorizations issued by the California Department of Health Services and the
California Department of Water Resources.
4.    Business and Property. The Purchasers have heretofore been provided with a
Confidential Memorandum, dated October 2013 (the “Private Placement
Memorandum”), prepared by the Company with the assistance of Slusser Associates,
Inc., Section III of which sets forth a correct description of the business
conducted by the Company and the principal properties of the Company.
5.    Financial Statements. (a) The balance sheets of the Company as of
December 31 in each of the years 2011 and 2012 and the statements of income,
changes in shareholders’ equity, and cash flows for the fiscal years ended on
said dates, audited by KPMG LLP have been prepared in accordance with generally
accepted accounting principles consistently applied except as therein noted, are
correct and complete and present fairly the financial position of the Company as
of such dates and the results of its operations and

EXHIBIT B
(to Note Agreement)

--------------------------------------------------------------------------------




cash flows for such periods. The unaudited interim balance sheet of the Company
as of June 30, 2013 and the statements of income and cash flows for the
six-month period then ended have been prepared in all material respects in
accordance with generally accepted accounting principles consistently applied
(other than without footnotes and subject to customary year-end adjustments),
are correct and complete in all material respects and present fairly the
financial position of the Company as of such date and the results of its
operations and cash flows for such period.
(b)    Since December 31, 2012 there has been no change in the condition,
financial or otherwise, of the Company as shown on the balance sheet as of such
date, except changes in the ordinary course of business, none of which,
individually or in the aggregate, has been materially adverse.
6.    Debt. Schedule V to the Agreement correctly describes all Debt of the
Company outstanding on December 31, 2013. Since such date, no other Debt has
been incurred or entered into and there has been no material change in the
amount of Debt of the Company outstanding, other than changes in the amount of
Debt outstanding under the Line of Credit, such that on the Execution Date and
on the Closing Date the aggregate principal amount outstanding thereunder does
not exceed $75,000,000.
7.    Full Disclosure. Neither the financial statements referred to in Section 5
hereof nor the Agreement nor the Private Placement Memorandum nor any other
written statement furnished by or on behalf of the Company to each Purchaser in
connection with the negotiation of the Agreement or the negotiation and sale of
the Notes, contains any untrue statement of a material fact or omits a material
fact necessary to make the statements contained therein or herein not
misleading. There is no fact peculiar to the Company which has not been
disclosed to each Purchaser in writing which materially affects adversely nor,
so far as the Company can now foresee, could, individually or in the aggregate,
materially affect adversely the properties, business, prospects, profits or
condition (financial or otherwise) of the Company or the ability of the Company
to comply with and perform the terms of the Agreement or the Notes.
8.    Pending Litigation. There are no proceedings pending or, to the knowledge
of the Company threatened, against or affecting the Company in any court or
before any governmental authority or arbitration board or tribunal or regulatory
agency which could reasonably be expected to, individually or in the aggregate,
materially and adversely affect the properties, business, prospects, profits or
condition (financial or otherwise) of the Company or the ability of the Company
to comply with or perform its respective obligations under the Agreement or the
Notes.
9.    Title to Properties. The Company has good and marketable title in fee
simple (or its equivalent under applicable law) to all parcels of real property
and has good title to all the other material items of property it purports to
own, including that reflected in the most recent balance sheet referred to in
Section 5 hereof, except as sold or otherwise disposed of in the ordinary course
of business and except for Liens permitted by the Agreement.
10.    Patents and Trademarks. The Company owns or possesses all the patents,
trademarks, trade names, service marks, copyrights, licenses and water and other
rights with respect to the foregoing necessary

B-2

--------------------------------------------------------------------------------




for the present and planned future conduct of its business, without any known
conflict with the rights of others.
11.    Transaction is Legal, Authorized and Enforceable. The issuance and sale
of the Notes and the execution and delivery of the Agreement by the Company and
performance by the Company and compliance of the Company with, all of the
provisions of the Notes and the Agreement:
(a)    are within the legal and corporate powers and authority of the Company;
(b)    will not violate any provisions of any law or any order of any court or
governmental authority or agency and will not conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, the Articles of Incorporation or By-laws of the
Company or any indenture or other agreement or instrument to which the Company
is a party or by which it may be bound or to which it may be subject or results
in the imposition of any Lien or encumbrance on any property of the Company; and
(c)    have been duly authorized by the Company pursuant to proper corporate
action on the part of the Company (no action by any of the stockholders of the
Company being required by law, by the Articles of Incorporation or By-laws of
the Company or otherwise).
On the Execution Date, the Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation, contract and
agreement of the Company enforceable in accordance with its terms. On the
Closing Date, the Notes will be duly executed and delivered by the Company and
the Agreement and the Notes, when issued, will constitute the legal, valid and
binding obligations, contracts and agreements of the Company enforceable in
accordance with their respective terms.
12.    No Defaults. If the transactions contemplated by the Agreement were in
effect on the Execution Date, no Default or Event of Default would have occurred
and be continuing. On the Closing Date, no Default or Event of Default has
occurred that is continuing. The Company is not in default in the payment of
principal or interest on any Indebtedness and is not in default under any
instrument or instruments or agreements under and subject to which any
Indebtedness has been issued and no event has occurred and is continuing under
the provisions of any such instrument or agreement which with the lapse of time
or the giving of notice, or both, would constitute a default or an event of
default thereunder, except for any amount or amounts, which, individually or in
the aggregate, may equal $100,000 or less.
13.    Governmental Consent. The Company has obtained the consent of the Public
Utilities Commission of the State of California to the issuance and sale of the
Notes and the execution, delivery and compliance with and performance by the
Company with the terms and provisions of the Notes and the Agreement; such
consent is in full force and effect and has not been modified, revoked or
rescinded on or as of the date hereof. Neither the nature of the Company nor of
any of its businesses or properties, nor any relationship between the Company
and any other Person, nor any circumstance in connection with the offer, issue,
sale or delivery of the Notes or the execution and delivery of the Agreement are
such as to require any other consent, approval or authorization of, or filing,
registration or qualification with, any regulatory body,

B-3

--------------------------------------------------------------------------------




state, Federal or local on the part of the Company as a condition to the
execution, delivery and performance of the Notes or the Agreement.
The Application 10‑07‑022 filed July 23, 2010 by the Company before the Public
Utilities Commission of the State of California, and the Exhibits attached
thereto, do not contain any untrue statement of a material fact or omit a
material fact necessary to make the statements contained therein not misleading.
There is no fact peculiar to the Company which has not been disclosed to the
Public Utilities Commission of the State of California which materially affects
adversely or, so far as the Company can now foresee, could, individually or in
the aggregate, materially affect adversely the ability of the Company to comply
with and perform the terms of CPUC Decision 11‑01‑034 dated January 27, 2011, or
which would provide the Public Utilities Commission with a basis for rescinding,
revoking, modifying or amending Decision 11‑01‑034.
14.    Taxes. All tax returns required to be filed by the Company have, in fact,
been filed, and all taxes, assessments, fees and other governmental charges upon
the Company, or upon any of its properties, income or franchises, which are
shown to be due and payable in such returns have been paid. For all taxable
years ending on or before December 31, 2011, the Federal income tax liability of
the Company has been satisfied and either the period of limitations on
assessment of additional Federal income tax has expired or the Company has
entered into an agreement with the Internal Revenue Service closing conclusively
the total tax liability for the taxable year. The Company does not know of any
proposed additional tax assessment against it or any of its properties and no
material controversy in respect of additional Federal or state income taxes due
since said date is pending or to the knowledge of the Company is threatened. The
provisions for taxes on the books of the Company are adequate for all open
years, and for its current fiscal year.
15.    Use of Proceeds. The net proceeds from the sale of the Notes will be used
for the purposes specified on Schedule III to the Agreement. None of the
transactions contemplated in the Agreement or the Notes (including, without
limitation thereof, the use of proceeds from the issuance of the Notes) will
violate or result in a violation of Section 7 of the Securities Exchange Act of
1934, as amended, or any regulation issued pursuant thereto, including, without
limitation, Regulations U, T and X of the Board of Governors of the Federal
Reserve System, 12 C.F.R., Chapter II. The Company does not own or intend to
carry or purchase any “margin stock” within the meaning of said Regulation U.
None of the proceeds from the sale of the Notes will be used to purchase,
directly or indirectly, or refinance any borrowing the proceeds of which were
used to purchase, directly or indirectly, any “security” within the meaning of
the Securities Exchange Act of 1934, as amended.
16.    Private Offering. Neither the Company nor any agent on behalf thereof
has, directly or indirectly, offered or will offer the Notes or any similar
Security or has solicited or will solicit an offer to acquire the Notes or any
similar Security from or has otherwise approached or negotiated or will approach
or negotiate in respect of the Notes or any such similar Security with any
Person other than the Purchasers and not more than 15 other institutional
investors, each of whom was offered a portion of the Notes or such similar
Security at private sale for investment. Neither the Company nor any agent on
behalf thereof has, directly or indirectly, offered or will offer the Notes or
any such similar Security or has, directly or indirectly,

B-4

--------------------------------------------------------------------------------




solicited or will solicit an offer to acquire the Notes or any such similar
Security from any Person so as to bring the issuance and sale of the Notes or
such similar Security within the provisions of Section 5 of the Securities Act
of 1933, as amended.
17.    ERISA.
(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a material adverse effect on the
business, prospects, profits, properties or condition (financial or otherwise)
of the Company. Neither the Company nor any ERISA Affiliate has incurred any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans (as defined in section
3 of ERISA), and no event, transaction or condition has occurred or exists that
could, individually or in the aggregate, reasonably be expected to result in the
incurrence of any such liability by the Company or any ERISA Affiliate, or in
the imposition of any Lien on any of the rights, properties or assets of the
Company or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to section 430(k) of the Code or to any such penalty or excise tax
provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate material in relation to the business, prospects, profits, properties
or condition (financial or otherwise) of the Company.
(b)    The present value of the aggregate benefit liabilities under each of the
pension Plans subject to Title IV of ERISA (other than Multiemployer Plans),
determined as of the end of such Plan’s most recently ended plan year on the
basis of the actuarial assumptions specified for funding purposes in such Plan’s
most recent actuarial valuation report, exceeded the aggregate current value of
the assets of such Plan allocable to such benefit liabilities by approximately
$25,000,000 in the case of any single Plan and $25,000,000 in the aggregate for
all Plans. The term “benefit liabilities” has the meaning specified in section
4001 of ERISA and the terms “current value” and “present value” have the meaning
specified in section 3 of ERISA.
(c)    The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are material in relation to the business,
prospects, profits, properties or condition (financial or otherwise) of the
Company.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic 715
60, without regard to liabilities attributable to continuation coverage mandated
by section 4980B of the Code) of the Company is not material in relation to the
business, prospects, profits, properties or condition (financial or otherwise)
of the Company.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation

B-5

--------------------------------------------------------------------------------




by the Company to each Purchaser in the first sentence of this paragraph is made
in reliance upon and subject to the accuracy of such Purchaser’s representation
in Section 3.2 of the Agreement as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.
18.    Compliance with Law. The Company: (a) is not in violation of any laws,
ordinances, governmental rules or regulations to which it is subject, nor
(b) has failed to obtain any licenses, permits, franchises or other governmental
authorizations necessary to the ownership of its property or to the conduct of
its business which violation or failure to obtain might, individually or in the
aggregate, materially adversely affect the business, prospects, profits,
properties or condition (financial or otherwise) of the Company, or impair the
ability of the Company to observe or perform its obligations under the Notes or
the Agreement. The Company is not in default with respect to any order of any
court or governmental authority or any regulatory agency or any arbitration
board or panel.
19.    Compliance with Environmental Laws. The Company is not in violation of
any applicable Federal, state or local laws, statutes, rules, regulations or
ordinances relating to public health, safety or the environment, including,
without limitation, relating to releases, discharges, emissions or disposal to
air, water, land or ground water, to the withdrawal or use of ground water, to
the use, handling or disposal of polychlorinated biphenyls (PCBs), asbestos or
urea formaldehyde, to the treatment, storage, disposal or management of
hazardous substances (including, without limitation, petroleum, crude oil or any
fraction thereof, or other hydrocarbons), pollutants or contaminants, to
exposure to toxic, hazardous or other controlled, prohibited or regulated
substances which violation could, individually or in the aggregate, have a
material adverse effect on the business, prospects, profits, properties or
condition (financial or otherwise) of the Company. The Company has no liability
or class of liability under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. Section 9601 et
seq.), or the Resource Conservation and Recovery Act of 1976, as amended
(42 U.S.C. Section 6901 et seq.).
20.    Restrictions on the Company. The Company is not a party to any contract
or agreement, or subject to any charter or other corporate restriction, which,
individually or in the aggregate, materially and adversely affects the business
of the Company. The Company is not a party to any contract or agreement or
subject to any charter or other corporate restriction which prohibits the
execution, delivery, performance and observance by the Company of the Notes or
the Agreement. The Company is not a party to any agreement which would result or
cause at any time in the future (upon the happening of a contingency or
otherwise) any of its property, whether now owned or hereafter acquired, to be
subject to a Lien not permitted by Section 5.7 of the Agreement.
21.    Investment Company Act. The Company is not, nor is directly or indirectly
controlled by, or acting on behalf of any person which is, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
22.    Public Utility Holding Company Act, Etc. The Company is a public utility
and a wholly-owned subsidiary of the Corporation, but it is not a “public
utility” within the meaning of the Federal Power Act, as amended.

B-6

--------------------------------------------------------------------------------




23.    Foreign Assets Control Regulations, Etc. (a) Neither the Company nor any
Controlled Entity is (i) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by the Office of Foreign
Assets Control, United States Department of the Treasury (“OFAC”) (an “OFAC
Listed Person”) (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). Neither the Company nor any Controlled Entity has been notified that
its name appears or may in the future appear on a state list of Persons that
engage in investment or other commercial activities in Iran or any other country
that is subject to U.S. Economic Sanctions.
(b)    No part of the proceeds from the sale of the Notes under the Agreement
constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used by the Company or any Controlled Entity, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of U.S.
Economic Sanctions.
(c)    Neither the Company nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any governmental
authority or agency for possible violation of Anti Money Laundering Laws or any
U.S. Economic Sanctions violations, (iii) has been assessed civil penalties
under any Anti Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has
had any of its funds seized or forfeited in an action under any Anti Money
Laundering Laws. The Company has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable current and future Anti Money Laundering Laws and
U.S. Economic Sanctions.
(d)    (1) Neither the Company nor any Controlled Entity (i) has been charged
with, or convicted of bribery or any other anti corruption related activity
under any applicable law or regulation in a U.S. or any non U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti Corruption Laws”), (ii)
to the Company’s actual knowledge after making due inquiry, is under
investigation by any U.S. or non U.S. governmental authority or agency

B-7

--------------------------------------------------------------------------------




for possible violation of Anti Corruption Laws, (iii) has been assessed civil or
criminal penalties under any Anti Corruption Laws or (iv) has been or is the
target of sanctions imposed by the United Nations or the European Union;
(2)    To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a governmental official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such governmental official in his or her official capacity
or such commercial counterparty, (ii) inducing a governmental official to do or
omit to do any act in violation of the governmental official’s lawful duty, or
(iii) inducing a governmental official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in violation of
any applicable law or regulation or which would cause any holder to be in
violation of any law or regulation applicable to such holder; and
(3)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any governmental official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti Corruption Laws.



B-8

--------------------------------------------------------------------------------




SAN JOSE WATER COMPANY
CERTIFICATE WITH RESPECT TO
REPRESENTATIONS AND WARRANTIES
The undersigned, on behalf of SAN JOSE WATER COMPANY, a California corporation
(the “Company”), certify that they are the President and Chief Financial Officer
of the Company, and that, as such, they are duly authorized to execute this
certificate in the name and on behalf of the Company, and further certify that:
a.    The Company is a party to a Note Agreement dated as of January 24, 2014
(the “Agreement”) regarding the issuance and sale of the Company’s $50,000,000
5.14% Senior Notes, Series L, due ______________, 2044 (the “Notes”).
b.    This certificate is being delivered pursuant to Section 4.2(b) of the
Agreement. Terms used in this certificate which are not defined shall have the
meanings defined in the Agreement.
c.    The Agreement and the Notes have been duly authorized, executed and
delivered by the Company and constitute the legal, valid and binding obligations
of the Company, enforceable in accordance with their respective terms.
d.    The representations and warranties with respect to the Company and its
Subsidiaries as set forth in Exhibit B to the Agreement are true and correct as
though made at and as of this date (except to the extent such representations
and warranties relate to another date, in which case such representations and
warranties continue to be true and correct as of such earlier date).
e.    The Decision 11‑01‑034 dated January 27, 2011 of the Public Utilities
Commission of the State of California (the “Order”) is in full force and effect,
and has not been revoked, rescinded, modified, or amended, all necessary actions
have been taken by the Company to comply with and satisfy the conditions and
obligations of the Company under the Order, and there are no proceedings pending
or, to the knowledge of the Company threatened, affecting the validity of the
Order or the ability of the Company to comply with or perform its obligations
under the Order.

EXHIBIT C
(to Note Agreement)

--------------------------------------------------------------------------------




f.    The Company has performed and complied with all agreements and conditions
in the Agreement which are required to be performed or complied with by the
company before or at the date hereof.
DATED: _______________, 2014.


SAN JOSE WATER COMPANY






By
__________________________    

Name: W. Richard Roth
Title: President




By
__________________________    

Name: James P. Lynch
Title: Chief Financial Officer





C-2

--------------------------------------------------------------------------------




DESCRIPTION OF SPECIAL COUNSEL’S CLOSING OPINION




[Delivered to Purchasers Only]









EXHIBIT D
(to Note Agreement)

--------------------------------------------------------------------------------




DESCRIPTION OF CLOSING OPINION OF COUNSEL TO THE COMPANY
 
[__________], 2014

John Hancock Life Insurance Company (U.S.A.)
John Hancock Life Insurance Company of New York
197 Clarendon Street
Boston, Massachusetts 02116
Re:
Note Agreement dated as of January 24, 2014

Ladies and Gentlemen:
We have acted as counsel for San Jose Water Company, a California corporation
(the “Company”), in connection the Note Agreement, dated as of January 24, 2014
(the “Note Agreement”), by and among the Company, and each of the purchasers
named in Schedule I hereto (the “Purchasers”), pursuant to which the Purchasers
will purchase $50,000,000 aggregate principal amount of the Company’s 5.14%
Senior Notes, due [__________], 2044 (the “Notes”). Capitalized terms defined in
the Note Agreement are used herein as therein defined, unless otherwise defined
herein. This opinion letter is being delivered to you pursuant to Section 4.2(c)
of the Note Agreement.
In connection with this opinion letter, we have examined originals, or copies
certified or otherwise identified to our satisfaction, of the Articles of
Incorporation and Bylaws of the Company and such other documents and records,
and other instruments as we have deemed appropriate for purposes of the opinions
set forth herein, including the following:
A.    the Note Agreement;
B.    the Notes issued as of the date of this opinion by the Company pursuant to
the Note Agreement;
C.    the Certificate of James Lynch, Chief Financial Officer and Treasurer,
Palle Jensen, Senior Vice President of Regulatory Affairs, and Suzy Papazian,
Secretary of the Company dated the date hereof (the “Officer’s Certificate”);
D.    the Certificate of Good Standing of the Company certified by the Secretary
of the State of California as of a recent date (the “California Certificate”);
and
E.    relevant provisions of the California Public Utilities Code applicable to
the regulation of the Company, including those applicable to public utilities
and their holding companies and governing the issuance of securities and the
assumption of indebtedness by them; a copy of Application 10-07-022 filed July
23, 2010 with the California Public Utilities Commission (“CPUC”) pertaining to
certain

EXHIBIT E
(to Note Agreement)

--------------------------------------------------------------------------------






financing matters of the Company; and a copy of Decision 11-01-034 dated January
27, 2011 approving such financing matters.
The Note Agreement and the Notes are each individually referred to herein as an
“Opinion Document” and they are collectively referred to herein as the “Opinion
Documents”.
We have assumed the genuineness of all signatures, the legal capacity of natural
persons, the authenticity of the documents submitted to us as originals, the
conformity to the original documents of all documents submitted to us as
certified, facsimile or photostatic copies, and the authenticity of the
originals of all documents submitted to us as copies. We have also assumed that
the Opinion Documents constitute valid and binding obligations of each party
thereto other than the Company.
As to any facts that are material to the opinions hereinafter expressed that we
did not independently establish or verify, we have relied without investigation
upon the representations of the Company contained in the Opinion Documents and
upon certificates of officers of the Company.
In rendering the opinions set forth herein, whenever a statement or opinion set
forth herein is qualified by “to our knowledge,” “known to us” or words of
similar import, it is intended to indicate that, during the course of our
representation of the Company in the subject transaction, no information has
come to the attention of the individual lawyers in our Firm who have
participated in the transactions to which this opinion relates, including Scott
D. Karchmer, J. Michael Jack, and David V. Chang, that gives us actual knowledge
of the inaccuracy of such statement or opinion. We have not undertaken any
independent investigation to determine the accuracy of facts material to any
such statement or opinion, and no inference as to such statement or opinion
should be drawn from the fact of our representation of the Company.
Based upon and subject to the foregoing, and to the limitations and
qualifications described below, we are of the opinion that:
1.The Company is a corporation validly existing and in good standing under the
laws of the State of California with the corporate power and authority to own
its properties and to carry on its business as, to our knowledge, it is now
conducted.
2.    The Company has the corporate power and authority to enter into and
perform the Opinion Documents, has taken all necessary corporate action to
authorize the execution, delivery and performance of such Opinion Documents and
has duly executed and delivered such Opinion Documents.
3.    Each Opinion Document is the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.
4.    The execution and delivery by the Company of the Opinion Documents do not,
and the performance by the Company of its obligations thereunder will not, (i)
result in a violation of the Articles of Incorporation or Bylaws of the Company,
(ii) result in a breach or a default under any agreement or instrument listed on
Exhibit A hereto, (iii) result in the creation or imposition of a lien on any
assets of the Company under any agreement or instrument listed on Exhibit A
hereto; (iv) violate or be in conflict with any U.S. federal or California laws,
rules or regulations applicable to the Company, or (v) require any approval,
consent, permit, waiver or license from or filing with any governmental
authority or court of the United States or the State of California, including
the California Public Utilities Commission.

E-2

--------------------------------------------------------------------------------






5.    Assuming the accuracy of the representations and warranties and compliance
with the agreements contained in the Note Agreement, the issuance, sale and
delivery of the Notes under the circumstances contemplated by the Note Agreement
do not require registration under the Securities Act of 1933, as amended,
qualification under the California Corporate Securities Law of 1968, as amended,
or the qualification of an indenture under the Trust Indenture Act of 1939, as
amended.
6.    The extension of credit made on the date hereof and the use of the
proceeds thereof in accordance with the provisions of the Note Agreement do not
violate the provisions of Regulations T, U or X of the Board of Governors of the
Federal Reserve System.
7.    The Company is not an “investment company” within the meaning of, and
subject to regulation under, the Investment Company Act of 1940, as amended.
8.    The Company is not a “holding company” or a “public-utility company”
within the meaning of the Public Utility Holding Company Act of 2005, as
amended.
9.    To our knowledge, there are no pending lawsuits or other proceedings
against the Company or its properties before any court, arbitrator or
governmental agency or authority that challenge the legality, validity or
enforceability of the Opinion Documents.
The opinions expressed above are subject to the following limitations,
exceptions, qualifications and assumptions:
A.    The opinions expressed herein are subject to bankruptcy, insolvency,
fraudulent transfer and other similar laws affecting the rights and remedies of
creditors generally and general principles of equity, including concepts of
materiality, reasonableness, good faith and fair dealing. In addition, the
enforceability of the Opinion Documents is subject to the effect of California
Civil Code 1670.5, which provides that a court may refuse to enforce, or may
limit the application of a contract or any clauses thereof, which the court
finds as a matter of law to have been unconscionable at the time it was made.
B.    The opinions expressed in this opinion letter are limited to the laws of
the States of California and the Federal laws of the United States of America,
and we express no opinion with respect to the laws of any other state or
jurisdiction.
C.    For purposes of our opinion in paragraph 1 hereof as to the valid
existence and good standing of the Company, we have relied solely upon a good
standing certificate issued by the Secretary of State of the State of
California.
D.    For purposes of the opinions in paragraph 4, we have considered such laws
and regulations that in our experience are typically applicable to a transaction
of the nature contemplated by the Opinion Documents as well as the California
Public Utilities Code.
E.    Certain waivers by the parties to the Opinion Documents may relate to
matters that cannot, as a matter of law, be effectively waived.
F.    The enforceability of the Opinion Documents may be limited by the
unenforceability under certain circumstances of provisions imposing penalties,
forfeitures, late payment charges or an increase in interest rate upon
delinquency in payment or an occurrence of default.

E-3

--------------------------------------------------------------------------------






G.    We note that Section 1717 of the California Civil Code provides that where
a contract permits one party to the contract to recover attorneys’ fees, the
prevailing party in any action to enforce any provision of the contract shall be
entitled to recover its reasonable attorneys’ fees.
H.    We express no opinion as to:
(i)    The enforceability of any provision of the Opinion Documents permitting
modification thereof only by means of an agreement in writing signed by the
parties thereto. Section 1698 of the California Civil Code provides that an oral
modification to a contract may be enforced if the oral modification was
performed notwithstanding a contrary provision in the document.
(ii)    Any tax laws, environmental laws, pension and employee benefit laws,
antitrust laws, or any municipal laws (including without limitation, any
subdivision laws and regulations) or terms of any local agencies within the
State of California.
(iii)    The effect of the law of any jurisdiction other than the State of
California which limits the rate of interest legally chargeable or collectible.
This opinion letter is effective only as of the date hereof. We do not assume
responsibility for updating this opinion letter as of any date subsequent to its
date, and we assume no responsibility for advising you of any changes with
respect to any matters described in this opinion letter that may occur
subsequent to the date of this opinion letter or from the discovery, subsequent
to the date of this opinion letter, of information not previously known to us
pertaining to the events occurring prior to such date.
This opinion letter is furnished by us solely for the benefit of the Purchasers
and their respective successors and permitted assigns pursuant to the Note
Agreement, and this opinion letter may not be relied upon by such parties for
any other purpose or by any other person or entity for any purpose whatsoever or
quoted in whole or in part or otherwise referred to or used or furnished to any
other person without our express written consent.
Notwithstanding the preceding paragraph of this opinion, each of the Purchasers
and their permitted transferees may furnish a copy of this opinion (i) to its
independent auditors and attorneys if required in the performance of
professional services for such Purchaser or transferee, (ii) to any state or
federal authority, or independent insurance board or body, having regulatory
jurisdiction over such Purchaser or transferee, including without limitation
anyone using the information to rate or classify such Purchaser or transferee or
the Notes, and (iii) pursuant to order or legal process of any court or
governmental agency.
In addition, the Purchasers’ counsel, Chapman and Cutler LLP, may rely on and
refer to this opinion in providing their opinion to the Purchasers in connection
with this transaction.
Very truly yours,

E-4

--------------------------------------------------------------------------------






SCHEDULE I

Purchasers

1. John Hancock Life Insurance Company (U.S.A.)
2. John Hancock Life Insurance Company of New York



E-5

--------------------------------------------------------------------------------






EXHIBIT A
1.
$20,000,000 8.58% Senior Notes, Series A due July 1, 2022, issued pursuant to
those certain Note Agreements dated July 1, 1992, as amended by that certain
First Amendment to Note Agreements dated as of December 1, 1995 and that certain
Second Amendment to Note Agreements dated as of February 15, 2000.

2.
$30,000,000 7.37% Senior Notes, Series B due January 1, 2024, issued pursuant to
those certain Note Agreements dated as of October 1, 1993, as amended by that
certain First Amendment to Note Agreements dated as of February 15, 2000.

3.
$10,000,000 9.45% Senior Notes, Series C due November 1, 2020, issued pursuant
to those certain Exchange Agreements dated as of October 1, 1993, as amended by
that certain First Amendment to Exchange Agreements dated as of February 15,
2000.

4.
$15,000,000 7.15% Senior Notes, Series D due January 1, 2026 issued pursuant to
those certain Note Agreements dated as of December 1, 1995, as amended by that
certain First Amendment to Note Agreements dated as of February 15, 2000.

5.
$15,000,000 6.81% Senior Notes, Series E due December 1, 2028 issued pursuant to
that certain Note Agreement dated as of December 1, 1998, as amended by that
certain First Amendment to Note Agreement dated as of February 15, 2000.

6.
$20,000,000 7.20% Senior Notes, Series F due September 1, 2031 issued pursuant
to those certain Note Agreements dated as of September 1, 2001.

7.
$20,000,000 5.93% Senior Notes, Series G due September 1, 2033 issued pursuant
to that certain Note Agreement dated as of September 2, 2003.

8.
$20,000,000 5.71% Senior Notes, Series H due January 1, 2037 issued pursuant to
that certain Note Agreement dated as of January 23, 2007.

9.
$20,000,000 5.93% Senior Notes, Series I due December 17, 2037 issued pursuant
to that certain Note Agreement dated as of December 17, 2007.

10.
$10,000,000 6.54% Senior Notes, Series J due February 1, 2024 issued pursuant to
that certain Note Agreement dated as of February 2, 2009.

11.
$20,000,000 6.75% Senior Notes, Series K due May 15, 2039 issued pursuant to
that certain Note Agreement dated as of May 15, 2009.


E-6

--------------------------------------------------------------------------------






12.
Credit Agreement between the Company and Wells Fargo Bank, National Association
dated as of March 1, 2012, as amended by that certain First Amendment to Credit
Agreement dated as of January 11, 2013.

13.
Funding Agreement between the State of California Department of Water Resources
and San Jose Water Company dated as of January 18, 2005 for a loan of
$2,474,000.

14.
Funding Agreement between the State of California Department of Health Services
and San Jose Water Company dated as of March 13, 2007 for a loan of $1,660,250,
as amended by that certain Amendment A‑1 dated as of January 31, 2008.

15.
Loan Agreement between the California Pollution Control Financing Authority and
San Jose Water Company dated as of June 1, 2010 for a loan of $50,000,000 at
5.10% due June 1, 2040.








E-7